EXHIBIT 10.1

EXECUTION VERSION

 

 

SHAREHOLDERS’ AGREEMENT

BY AND AMONG

ALLIANCE BOOTS GMBH,

AB ACQUISITIONS HOLDINGS LIMITED

AND

WALGREEN CO.

August 2, 2012

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page  

ARTICLE I DEFINITIONS

     2   

Section 1.1.

     Certain Defined Terms      2   

Section 1.2.

     Other Defined Terms      12   

Section 1.3.

     Construction      13   

Section 1.4.

     Effectuating the Intent of the Parties      14   

ARTICLE II CORPORATE GOVERNANCE

     14   

Section 2.1.

     Company Board Representation      14   

Section 2.2.

     Company Board Committees      17   

Section 2.3.

     Meetings of the Company Board      18   

Section 2.4.

     Quorum; Acts of the Company Board      18   

Section 2.5.

     Action by Consent      19   

Section 2.6.

     Management of the Group      19   

Section 2.7.

     Shareholder Approval Rights      20   

Section 2.8.

     Outside Activities      21   

Section 2.9.

     Procuring Compliance with Article II      21   

Section 2.10.

     Company Organizational Documents; Conflicting Agreements      22   

ARTICLE III TRANSFERABILITY OF SHARES; PREEMPTIVE RIGHTS

     23   

Section 3.1.

     Transfers Generally      23   

Section 3.2.

     General Restrictions on Transfer of Shares      24   

Section 3.3.

     Other Transfer Restrictions      25   

Section 3.4.

     Right of First Offer      26   

Section 3.5.

     Tag-Along Rights      28   

Section 3.6.

     Drag-Along Right      30   

Section 3.7.

     IPO; IPO Agreements      32   

Section 3.8.

     Preemptive Rights      33   

Section 3.9.

     Recapitalization Transactions      35   

Section 3.10.

     Specific Performance      36   

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     37   

Section 4.1.

     Representations and Warranties of the Company      37   

Section 4.2.

     Representations and Warranties of each Shareholder      37   

ARTICLE V OTHER COVENANTS

     39   

Section 5.1.

     Further Assurances      39   

 

- i -



--------------------------------------------------------------------------------

Section 5.2.

     Certain Tax Matters      39   

Section 5.3.

     Management Equity Incentive Plan      42   

Section 5.4.

     Information      42   

Section 5.5.

     Non-Solicitation; Non-Hire      47   

Section 5.6.

     Non-Competition      47   

ARTICLE VI MISCELLANEOUS

     49   

Section 6.1.

     Termination      49   

Section 6.2.

     Indemnification      49   

Section 6.3.

     Amendments and Waivers      51   

Section 6.4.

     Successors, Assigns and Transferees      51   

Section 6.5.

     Notices      51   

Section 6.6.

     Entire Agreement      54   

Section 6.7.

     Delays or Omissions      54   

Section 6.8.

     Governing Law      54   

Section 6.9.

     Severability      54   

Section 6.10.

     Limitation of Liability      54   

Section 6.11.

     Dispute Resolution; Consent to Arbitration      55   

Section 6.12.

     Specific Performance      56   

Section 6.13.

     Subsequent Acquisition of Shares      56   

Section 6.14.

     Table of Contents, Headings and Captions      56   

Section 6.15.

     Fiduciary Duties; Exculpation; No Conflicts      56   

Section 6.16.

     Nature of Parties’ Rights and Obligations; Exclusion of Certain Rights,
Obligations and Powers      56   

Section 6.17.

     No Recourse      57   

Section 6.18.

     Counterparts      57   

Section 6.19.

     Conflicts and Privilege      57   

Annexes:

 

Annex A    Shareholder Approval Rights of (i) Gibco and (ii) Walgreens prior to
the Step-Down Date Annex B    Shareholder Approval Rights of Walgreens from and
after the Step-Down Date

 

Schedules and Exhibits

 

Schedule I    Share Ownership Schedule II    Initial Directors of the Company
Board Schedule III    Tax Allocations Schedule IV    Company Specified Persons
Schedule V    Walgreens Specified Persons

 

- ii -



--------------------------------------------------------------------------------

Exhibit A    Business Plan Exhibit B    Company Organizational Documents Exhibit
C    Company Board Reserved Matters and Related Delegated Authorities Exhibit D
   Joinder Agreement

 

- iii -



--------------------------------------------------------------------------------

SHAREHOLDERS’ AGREEMENT

This Shareholders’ Agreement (this “Agreement”) is entered into as of August 2,
2012, by and among Alliance Boots GmbH, a private limited liability company
incorporated under the laws of Switzerland, having its registered office at
Baarerstrasse 94, CH 6300 Zug, Switzerland and registered in the Register of
Commerce of the Canton of Zug under No. CH-170.4.007-953-1 (the “Company”), AB
Acquisitions Holdings Limited, a private limited liability company incorporated
under the laws of Gibraltar, having its registered office at 57/63 Line Wall
Road, Gibraltar and registered under No. 98476 (“Gibco”), and Walgreen Co., a
corporation organized under the laws of Illinois (“Walgreens” and, together with
Gibco and any other shareholders of the Company who become party to this
Agreement from time to time pursuant to and in accordance with the terms hereof,
the “Shareholders” and each, individually, a “Shareholder”).

RECITALS

WHEREAS, Gibco, Walgreens and the Company entered into a Purchase and Option
Agreement, dated as of June 18, 2012 (as the same may be amended, supplemented
or otherwise modified from time to time, the “Purchase Agreement”), pursuant to
and subject to the terms and conditions of which, among other things, Walgreens
(or a wholly owned Affiliate thereof) acquired at the First Step Closing (as
defined below): (i) a minority stake of 45% of the outstanding Ordinary Shares
(as defined below) of the Company from Gibco and (ii) an option, exercisable at
its sole discretion (subject to the Clawback Option (as defined below)), during
the Call Exercise Period (as defined below), to purchase the remaining 55% of
the Shares of the Company from Gibco;

WHEREAS, immediately following the First Step Closing (as defined below) and as
of the date hereof, Gibco and Walgreens Beneficially Own (as defined below) and
own as of record the respective amounts of the issued and outstanding Shares set
forth in Schedule I to this Agreement;

WHEREAS, each party acknowledges that it understands that the shareholders
agreement among the shareholders of Gibco provide for the joint control of Gibco
by the KKR Principal Investors and the SP Principal Investors through, in
addition to their respective ownership of 50% of the voting stock of Gibco,
among other things, their rights to designate the appointment and removal of
directors on the board of directors of Gibco, the right to be present at
meetings of the board of directors of Gibco in order for a quorum to be formed
and the right to approve significant matters and transactions by Gibco and (to
the extent of Gibco’s rights) by its Subsidiaries, and that such shareholders
agreement as heretofore amended (including for purposes of rendering such
agreement not inconsistent with the terms hereof) continues in effect as between
Gibco and the Principal Investors as of the date hereof.

WHEREAS, pursuant to the Purchase Agreement, the execution and delivery of this
Agreement is a condition precedent to the respective obligations of Gibco and
Walgreens to consummate the First Step Closing; and

WHEREAS, the Company and each of the Shareholders desire to enter into this
Agreement to set forth certain terms and conditions concerning the relationship
between the



--------------------------------------------------------------------------------

Shareholders and to provide for the orderly governance and management of the
Company and the Group (as defined below) and such other matters set forth
herein.

NOW, THEREFORE, in consideration of the premises and of the covenants and
obligations hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
intending to be legally bound, the parties hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1. Certain Defined Terms. As used herein, the following terms shall
have the following meanings:

“AB Group” has the meaning set forth in the Purchase Agreement.

“Affiliate” means, with respect to any Person, another Person controlled
directly or indirectly by such first Person, controlling directly or indirectly
such first Person or directly or indirectly under common control with such first
Person, and “Affiliated” shall have a meaning correlative to the foregoing;
provided, that for purposes of this Agreement (i) neither the Company nor any of
its Subsidiaries shall be deemed an Affiliate of any Shareholder (and vice
versa); (ii) the Serenity Trust shall be deemed to be an Affiliate of SP; and
(iii) for the avoidance of doubt, Kohlberg Kravis Roberts & Co. L.P., SP and
each of their respective Affiliates shall be deemed to be Affiliates of Gibco;
provided, however, that an Affiliate shall not include any “portfolio company”
(as such term is customarily used among institutional investors) of Kohlberg
Kravis Roberts & Co. L.P. so long as such portfolio company has not received any
Confidential Information and none of Kohlberg Kravis Roberts & Co. L.P. or any
of its controlled Affiliates instructs or overtly encourages any such portfolio
company to take any action that would violate any provision of this Agreement
that would be applicable to such portfolio company were it to be deemed to be an
Affiliate hereunder.

“Agreement” has the meaning set forth in the preamble.

“ASP” means Alliance Santé Participations S.A., a société anonyme incorporated
in the Grand Duchy of Luxembourg, having its registered office at 14, Avenue du
X Septembre, L-2550, Luxembourg, Grand Duchy of Luxembourg and registered under
the registration no. B 51280.

“Beneficial Ownership” of any securities means ownership by a Person who,
directly or indirectly, through any contract, arrangement, understanding,
relationship or otherwise, has or shares (i) voting power which includes the
power to vote, or to direct the voting of, such security; and/or (ii) investment
power which includes the power to dispose, or to direct the disposition, of such
security. The terms “Beneficially Own” and “Beneficial Owner” shall have
correlative meanings. For the avoidance of doubt, (i) no Shareholder shall be
deemed to Beneficially Own any securities of the Company or any of its
Subsidiaries held by any other holder of such securities solely by virtue of the
provisions of this Agreement (other than this definition) and (ii) the Call
Option (but not the Clawback Option, to the extent it has become

 

2



--------------------------------------------------------------------------------

exercisable) shall be disregarded for the purpose of determining Beneficial
Ownership of Ordinary Shares by any Shareholder.

“Business Day” means any day other than a Saturday, a Sunday or other day on
which banks are authorized or required by Law to be closed in Chicago,
Gibraltar, London, Luxembourg, New York or Zug.

“Business Plan” means the three-fiscal year business plan of the Group set forth
in the Annual Budget for fiscal year 2012-13 and the planned budgets for fiscal
years 2013-14 and 2014-15, as attached hereto as Exhibit A, as may be amended,
restated, modified, supplemented or replaced from time to time in accordance
with this Agreement.

“Buyer Shareholders Agreement” has the meaning set forth in the Purchase
Agreement.

“Call Exercise Period” has the meaning set forth in the Purchase Agreement.

“Call Option” has the meaning set forth in the Purchase Agreement.

“Capital Stock” means (i) any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
ownership interests or equivalents in a Person (other than a corporation);
(ii) any security or right convertible into, exchangeable for or evidencing the
right to subscribe or exercise for, any such stock, equity interest or security
referred to in clause (i); (iii) any stock appreciation right, contingent value
right or similar security or right that is derivative of any such stock, equity
interest or security referred to in clause (i) or (ii); and (iv) any contract,
agreement, arrangement, undertaking or understanding to grant, issue, award,
convey or sell any of the foregoing.

“Cause” means, with respect to the removal of a Director, such Director’s
(i) willful and continued failure to perform his or her duties as a Director,
(ii) willful misconduct, fraud or gross negligence that results in a material
injury (financial or reputational) to the Company or the Group or that could
expose the Company or the Group to civil or criminal penalties or fines or
(iii) conviction of any crime constituting a felony or misdemeanor involving
moral turpitude.

“Charter Documents” has the meaning set forth in the Purchase Agreement.

“CHF” means Swiss Francs, the lawful currency of Switzerland.

“Clawback Date” means the earliest date on which Gibco shall have the right to
exercise the Clawback Option pursuant to and in accordance with Section 3.07 of
the Purchase Agreement.

“Clawback Option” has the meaning set forth in the Purchase Agreement.

“Code” has the meaning set forth in the Purchase Agreement.

“Company Designated Entity” means any Person who, as of any time of
determination, engages in any lines of business or operations that are also then
actively engaged in by the Group, or related or ancillary businesses, including
retail pharmacy, pharmaceutical wholesale

 

3



--------------------------------------------------------------------------------

and pre-wholesale and pharmacy benefit management services, in any country in
which, as of the date hereof, the Group has active business operations, other
than to a de minimis extent.

“Company Material Adverse Effect” has the meaning set forth in the Purchase
Agreement.

“Company Organizational Documents” means the articles of association
(Gesellschaftsstatuten) of the Company as the same may be amended, restated,
modified, supplemented or replaced from time to time in accordance with the
terms of this Agreement. Copies of the Company Organizational Documents in
effect as of the date of this Agreement are attached hereto as Exhibit B.

“Company Specified Person” means any Person set forth on Schedule IV (and any
successor thereto).

“Confidential Information” means all information (irrespective of the form of
communication, and irrespective of whether obtained prior to or after the date
hereof) obtained by or on behalf of a Shareholder or its Representatives either
from the Company or its Representatives or from the other Shareholder or its
Representatives, through the Transactions (including the Joint Ventures), the
Beneficial Ownership of Shares, or through the rights granted pursuant hereto,
pursuant to the Company Organizational Documents or pursuant to any contract
with the Company or any other member of the Group, other than information which
(i) was or becomes generally available to the public other than as a result of a
breach of this Agreement by such Shareholder or such of its Representatives,
(ii) was or becomes available to such Shareholder or such of its Representatives
from a source other than the Company or its Representatives, or the other
Shareholder or its Representatives, as the case may be; provided, that the
source thereof is not known by such Shareholder or such of its Representatives
to be bound by an obligation of confidentiality or (iii) is independently
developed by such Shareholder or such of its Representatives without the use of
any such information that would otherwise be Confidential Information hereunder.
Subject to clauses (i)-(iii) above, Confidential Information also includes all
(a) non-public information previously provided by Gibco or the Company or their
respective Representatives under the provisions of any confidentiality agreement
between the Company, the Shareholders or their respective Affiliates or
Representatives, including the Confidentiality Agreement, including all
information, documents and reports referred to thereunder, (b) subject to any
disclosures permitted under Section 7.07 of the Purchase Agreement, all
non-public understandings, agreements and other arrangements between and among
the Company and the Shareholders and (c) all other non-public information
received from, or otherwise relating to, the Company, its Subsidiaries and any
Shareholder or any other investor in any of the foregoing.

“Confidentiality Agreement” means the Confidentiality Agreement, dated as of
June 17, 2011, between Gibco and Walgreens.

“Consider in Good Faith” has the meaning set forth in the Purchase Agreement.

“control” (including the terms “controlling”, “controlled by” and “under common
control with”), with respect to the relationship between or among two or more
Persons, means the possession, directly or indirectly, of the power to direct or
cause the direction of the affairs or

 

4



--------------------------------------------------------------------------------

management of a Person, whether through the ownership of voting securities, as
trustee or executor, by contract, management control or otherwise.

“Creditors’ Rights” means applicable bankruptcy, insolvency or other similar
laws relating to or affecting the enforcement of creditors’ rights generally and
to general principles of equity.

“Director” means a member of the Company Board (Geschäftsführer).

“Eligible Entity” has the meaning set forth in the Purchase Agreement.

“Encumbrance” has the meaning set forth in the Purchase Agreement.

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and any successor statute thereto and the rules and regulations of the
SEC promulgated thereunder.

“First Step Closing” has the meaning set forth in the Purchase Agreement.

“First Step Closing Date” means the date of this Agreement.

“GAAP” means the accounting principles generally accepted in the United States,
consistently applied, as in effect at the date of such financial statement or
information to which it refers.

“Gibco Principal Investors” means (i) the KKR Principal Investors and (ii) the
SP Principal Investors.

“Governance Clawback Date” means the earlier of (i) the date, if any, on which
Gibco shall have the right to exercise the Clawback Option (other than in
connection with a Specified Clawback Event) pursuant to and in accordance with
Section 3.07 of the Purchase Agreement and (ii) the date, if any, on which a
Governance Clawback Event occurs.

“Governance Clawback Event” has the meaning set forth in the Purchase Agreement.

“Governmental Authority” has the meaning set forth in the Purchase Agreement.

“Group” means the Company and its direct and indirect Subsidiaries from time to
time.

“IFRS” has the meaning set forth in the Purchase Agreement.

“Indebtedness” of a Person means, without duplication, as of any date of
determination (i) all indebtedness of such Person for borrowed money, (ii) the
amount of any unreimbursed drawings under letters of credit issued for the
account of such Person and (iii) the principal component of all capitalized
lease obligations of such Person, in the case of each of the foregoing clauses
(i), (ii) and (iii), to the extent actually owing by such Person on such date
and appearing on the balance sheet of such Person determined on a consolidated
basis in accordance

 

5



--------------------------------------------------------------------------------

with IFRS; provided, that Indebtedness of Gibco or any of its Subsidiaries shall
not include any intercompany Indebtedness among members of the Group.

“IPO” means a Public Offering of the IPO Entity.

“IPO Entity” means the Company, as the entity which undertakes the IPO, unless
the Company Board otherwise determines that the “IPO Entity” shall be any
Subsidiary that is wholly owned by the Company and the beneficiaries of the
Management Equity Incentive Plan or any New MEP Plan and no other Person or a
direct or indirect parent company that together with the beneficiaries of any
Management Equity Incentive Plan and no other Person wholly owns the Company, in
which case the IPO Entity shall be such Subsidiary or parent company; provided,
that no IPO Entity other than the Company shall be selected to the extent that
the use of such other IPO Entity would materially adversely affect any
Shareholder relative to any other Shareholder, without the prior written consent
of such materially affected Shareholder.

“Joint Ventures” means the joint venture formed between the Company and
Walgreens pursuant to the JV Agreement, and any other joint ventures formed
between the Company and Walgreens from time to time.

“JV Agreement” has the meaning set forth in the Purchase Agreement.

“KKR Investment Fund” has the meaning set forth in the Buyer Shareholders
Agreement.

“KKR Non-Private Equity Business” means any business or investment of Kohlberg
Kravis Roberts & Co. L.P. and its Affiliates distinct from the private equity
business of Kohlberg Kravis Roberts & Co. L.P. and its Affiliates; provided,
that such business or investment shall not be deemed to be distinct from such
private equity business (i) if and at such time that any Confidential
Information with respect to the Company is made available to executives or other
investment professionals of Kohlberg Kravis Roberts & Co. L.P. and its
Affiliates who are not involved in the private equity business and who are
involved in such other business or investment or (ii) Kohlberg Kravis Roberts &
Co. L.P. or any of its Affiliates instructs or overtly encourages to any such
business or investment to take any action that would violate any provision of
this Agreement that would be applicable to such business or investment were it
to be deemed to be a KKR Principal Investor hereunder.

“KKR Principal Investors” means (i) KKR Sprint (2006) Limited, KKR Sprint
(European II) Limited and KKR Sprint (KPE) Limited, collectively, (ii) any
Permitted Transferee of the Persons included in clause (i) of this definition
that is Transferred shares of Capital Stock of Gibco by such Person in
compliance with the terms of this Agreement and (iii) any Permitted Transferee
of the Persons included in clause (ii) of this definition that is Transferred
shares of Capital Stock of Gibco by such Person in compliance with the terms of
this Agreement.

“Law” means any applicable constitutional provision, statute, act, code, law,
regulation, rule, ordinance, order, decree, ruling, proclamation, resolution,
judgment or decision of a Governmental Authority.

“Management Equity Incentive Plan” means, collectively, the management equity
incentive plans provided by (i) the Investment Agreement, dated as of March 21,
2008, as

 

6



--------------------------------------------------------------------------------

amended on December 29, 2009, by and among AB Acquisitions Luxco 1 S.à.r.l., the
Company, Alliance Boots (Nominees) Limited, the Managers party thereto and
Barclays Wealth Trustees (Guernsey) Limited and (ii) the Investment Agreement,
dated as of December 29, 2009, by and among AB Acquisitions Luxco 1 S.à.r.l.,
the Company, Alliance Boots (Nominees) Limited, SP and Barclays Wealth Trustees
(Guernsey) Limited, each as in effect on the First Step Closing Date.

“Management Veto Option” means, if SP is no longer the Executive Chairperson,
the option for Walgreens to exercise an approval right over the appointment of
(i) members of senior management of the Group as set forth in Section 2.6(c),
(ii) an Executive Chairperson subject to certain limitations as set forth in
clause (i) of Annex A and (iii) a Chief Executive Officer of the Company subject
to certain limitations as set forth in clause (j) of Annex A; provided, that
prior to exercising the Management Veto Option, Walgreens shall provide written
notice to the Company and Gibco of its intention to exercise the Management Veto
Option (the “Notice of Intention”), which notice shall include which, if any,
filings and/or approvals or clearances Walgreens reasonably believes are
required to be obtained under any applicable antitrust, competition or other
applicable Law prior to exercise of the Management Veto Option.

“Manager” has the meaning set forth in the Purchase Agreement.

“Material Company Subsidiaries” has the meaning set forth in the Purchase
Agreement.

“MEP Restructuring” has the meaning set forth in the Purchase Agreement.

“Order” has the meaning set forth in the Purchase Agreement.

“Ordinary Shares” means the ordinary shares (Stammanteile), par value CHF
1,000 per share, of the Company and any securities issued in respect thereof, or
in substitution or exchange therefor, in connection with any share split,
dividend or combination, or any reclassification, recapitalization, merger,
consolidation, exchange or other similar reorganization.

“Per Se Entity” has the meaning set forth in the Purchase Agreement.

“Permitted Transferee” means (i) with respect to any Shareholder Transferring
Shares (a) any wholly owned Subsidiary of such Shareholder, (b) any Affiliate
that alone or together with one or more other Affiliates directly or indirectly
wholly owns such Shareholder and (c) any successor entity of such Shareholder,
(ii) in addition to the foregoing, with respect to any SP Principal Investor
Transferring shares of Capital Stock of Gibco, (A) (w) SP, (x) a spouse (which
solely for the purposes of this definition shall include Ornella Barra), lineal
descendant (whether natural or adopted), sibling or parent of SP or (y) upon
SP’s death, an heir, executor, administrator, testamentary trustee, legatee or
beneficiary of SP; (B) a foundation or similar entity established by SP for the
purpose of serving charitable goals, controlled by the Persons named in clause
(A); (C) any trust, the beneficiaries of which include only the Persons named in
clause (A) or (B), including, for the avoidance of doubt, the Serenity Trust;
and (D) any corporation, limited liability company or partnership, the
shareholders, members or general or limited partners of which include only the
Persons named in clause (A), (B) or (C); provided, that other than in the case
of clause (A)(y), SP retains control over the voting and disposition of the
Transferred shares of Capital Stock of Gibco in the hands of such Transferee,
and (iii) with

 

7



--------------------------------------------------------------------------------

respect to any KKR Principal Investor Transferring shares of Capital Stock of
Gibco, any other KKR Principal Investor, any KKR Investment Fund or any Person
(other than any “portfolio company” (as such term is customarily used among
institutional investors)) that is wholly owned by one or more KKR Principal
Investors or KKR Investment Funds.

“Person” means any natural person, corporation, limited partnership, general
partnership, limited liability company, joint stock company, joint venture,
association, company, estate, trust, bank trust company, land trust, business
trust, or other organization, whether or not a legal entity, custodian,
trustee-executor, administrator, nominee or entity in a representative capacity
and any Governmental Authority.

“Post-Call Option Period” means the period of time from and after the end of the
Pre-Second Step Period.

“Pre-Second Step Period” means the period of time beginning on the date hereof
through the earlier to occur of (i) the Clawback Date (if applicable) and
(ii) the date on which the Purchase Agreement terminates in accordance with its
terms without the Second Step Closing having occurred.

“Principal” means a party to a Principal Investor Side letter (other than
Walgreens) and its controlled Affiliates (other than a co-investment entity or
vehicle in which such party does not have any economic interest, other than a
nominal or de minimis economic interest).

“Principal Investor IPO Percentage” means the fraction (expressed as a
percentage), the numerator of which is the sum of the number of equity
securities of the IPO Entity directly or indirectly sold by the Gibco Principal
Investors in the IPO for their own account and the denominator of which is the
sum of the total number of equity securities of the IPO Entity directly or
indirectly held by the Gibco Principal Investors for their own account.

“Principal Investor Side Letters” means the letter agreements executed and
delivered by the Gibco Principal Investors and Walgreens on the date of the
Purchase Agreement and attached as Exhibit C thereto.

“Public Offering” means a public offering of equity securities.

“Qualified Public Offering” means an underwritten Public Offering of ordinary
shares of the IPO Entity to the extent that, immediately following the
completion of such Public Offering, (i) at least 30% of the outstanding ordinary
shares of the IPO Entity are publicly listed and traded or (ii) an aggregate
equity valuation of the publicly listed and traded ordinary shares of the IPO
Entity equals at least £3,000,000,000 (such equity valuation to be calculated
based on a per share value equal to the offering price to the public of an
ordinary share of the IPO Entity sold in such Public Offering).

“Recapitalization Transaction” means any transaction or series of related
transactions in which one or more classes of securities issued by the Company or
any of its direct or indirect Subsidiaries that are wholly owned by the Company
and the beneficiaries of the Management Equity Incentive Plan and no other
Person are, in whole or in part on a pro rata basis among all holders of such
securities, converted into, or exchanged for, securities in another form issued
by

 

8



--------------------------------------------------------------------------------

the Company, any of its direct or indirect Subsidiaries that are wholly owned by
the Company and the beneficiaries of the Management Equity Incentive Plan and no
other Person, and/or any newly formed direct or indirect parent company that,
together with the beneficiaries of the Management Equity Incentive Plan, if any,
and no other Person wholly owns the Company.

“Regarded FinCo” has the meaning set forth in the Purchase Agreement.

“Regarded UKCo” has the meaning set forth in the Purchase Agreement.

“SEC” means the United States Securities and Exchange Commission.

“Second Step Acquisition” has the meaning set forth in the Purchase Agreement.

“Second Step Closing” has the meaning set forth in the Purchase Agreement.

“Securities” has the meaning set forth in the Purchase Agreement.

“Securities Act” means the U.S. Securities Act of 1933, as amended, and any
successor statute thereto and the rules and regulations of the SEC promulgated
thereunder.

“Senior Manager” has the meaning set forth in the Purchase Agreement.

“Serenity Trust” means The Serenity Trust, a Cayman Island Trust.

“Shareholder Indemnification Agreements” means each and every contract or
agreement (including indemnification agreements), certificate, memorandum or
articles of incorporation or association, bylaws, limited liability company
operating agreement, limited partnership agreement and any other organizational
document of, and each and every insurance policy maintained by, any Shareholder
or its Affiliates providing for, among other things, indemnification of and
advancement of expenses for the Directors designated by such Shareholder for,
among other things, the same matters that are subject to indemnification and
advancement of expenses under this Agreement.

“Shareholder Indemnitors” means the Shareholders and/or their respective
Affiliates, in their capacity as indemnitors to such Shareholder’s Director
designees under the applicable Shareholder Indemnification Agreements.

“Shares” means shares of the Capital Stock of the Company, including Ordinary
Shares, and any securities issued in respect thereof, or in substitution or
exchange therefor, in connection with any share split, conversion, dividend or
combination, or any reclassification, recapitalization, merger, consolidation,
exchange or other similar reorganization.

“Sharing Percentage” means, with respect to each Shareholder, the fraction
(expressed as a percentage), the numerator of which is the number of Shares
Beneficially Owned by such Shareholder and the denominator of which is the sum
of the total number of Shares Beneficially Owned by all Shareholders.

“SP” means Stefano Pessina, a citizen of Monaco and a resident, as of the date
hereof, of Monte Carlo.

 

9



--------------------------------------------------------------------------------

“Specified Clawback Event” means either:

(A) the Purchase Agreement was terminated after the First Step Closing and prior
to the Second Step Closing pursuant to Section 9.04(a)(ii)(B) of the Purchase
Agreement and (1) at or prior to such time of termination there shall have
occurred an Effect that has had or would reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect or (2) at
the time of such termination either of the conditions set forth in
Section 9.01(b) (Regulatory Requirements) or Section 9.01(c) (No Order) of the
Purchase Agreement shall have failed to be satisfied and Buyer shall have
satisfied the condition set forth in Section 9.03(b) (Compliance with Covenants)
of the Purchase Agreement; or

(B) (1) the Buyer has not duly and timely exercised the Call Option prior to the
expiration of the Call Exercise Period as set forth in Section 3.01 of the
Purchase Agreement and (2) at or prior to such expiration there shall have
occurred (i) an Effect that has had or would reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect or (ii) a
Governmental Authority shall have enacted, issued, enforced or entered into any
Law or Order (whether temporary, preliminary or permanent) that is in effect and
has the effect of making the Second Step Acquisition illegal or otherwise
restraining or prohibiting its consummation.

“SP Principal Investors” means (i) ASP, (ii) any Permitted Transferee of ASP
that is Transferred shares of Capital Stock of Gibco by ASP in compliance with
the terms of this Agreement and (iii) any Permitted Transferee of any of the
Persons included in clause (ii) of this definition that is Transferred shares of
Capital Stock of Gibco by such Person in compliance with the terms of this
Agreement.

“SRO” means (i) any “self regulatory organization” as defined in
Section 3(a)(26) of the Exchange Act, (ii) any other United States or foreign
securities exchange, futures exchange, commodities exchange or contract market
or (iii) any other securities exchange.

“Step-Down Date” means the earlier to occur of (i) the Governance Clawback Date
and (ii) the date on which Walgreens ceases to Beneficially Own at least 30% of
the Ordinary Shares.

“Subsidiary” has the meaning set forth in the Purchase Agreement.

“Tag-Along Pro Rata Share” means a fraction, the numerator of which is the
aggregate number of Shares proposed to be Transferred by the Selling Shareholder
in the transaction subject to the applicable Inclusion Notice, and the
denominator of which is the aggregate number of Shares Beneficially Owned by
such Selling Shareholder and its Permitted Transferees.

“Tax” has the meaning set forth in the Purchase Agreement.

“Tax Return” has the meaning set forth in the Purchase Agreement.

“Taxing Authority” has the meaning set forth in the Purchase Agreement.

“Transactions” has the meaning set forth in the Purchase Agreement.

 

10



--------------------------------------------------------------------------------

“Transaction Documents” has the meaning set forth in the Purchase Agreement.

“Transfer” or “Transferred” means any (i) direct or indirect transfer, sale,
gift, assignment, exchange, mortgage, pledge, hypothecation, encumbrance or any
other disposition (whether voluntary or involuntary or by operation of law) of
any Shares (or any interest (pecuniary or otherwise) therein or rights thereto)
Beneficially Owned by a Person, including pursuant to the creation of a
derivative security or (ii) in respect of any such Shares or interest therein,
to enter into any swap or any other agreement, transaction or series of
transactions that hedges or transfers, in whole or in part, directly or
indirectly, the economic consequence of ownership of such Shares or interest,
whether any such swap, agreement, transaction or series of transactions is to be
settled by delivery of securities, in cash or otherwise. For the avoidance of
doubt, any direct or indirect transfer, sale, gift, assignment, exchange,
mortgage, pledge, hypothecation, encumbrance or other disposition contemplated
by clause (i) of the first sentence of this definition, or any swap or other
agreement, transaction or series of transactions contemplated by clause (ii) of
the first sentence of this definition, of, or with respect to, as applicable,
shares of Capital Stock of Gibco by a Gibco Principal Investor shall be deemed
to constitute a “Transfer” subject to the restrictions on Transfer contained or
referenced herein. Notwithstanding the foregoing, any direct or indirect
transfer, sale, gift, assignment, exchange, mortgage, pledge, hypothecation,
encumbrance or any other disposition contemplated by clause (i) of the first
sentence of this definition, or any swap or other agreement, transaction or
series of transactions contemplated by clause (ii) of the first sentence of this
definition, by (a) any shareholder of Gibco (other than a Gibco Principal
Investor), or any direct or indirect shareholder or other holder of any Capital
Stock of or other economic, voting or other interest in any shareholder of Gibco
(other than a Gibco Principal Investor) of, or with respect to, as applicable,
any non-voting Capital Stock of Gibco, (b) any stockholder of Walgreens to any
other Person of, or with respect to, as applicable, any Capital Stock of
Walgreens, (c) any direct or indirect limited partner of or other direct or
indirect holder of any economic or other interest (other than a voting interest)
in any KKR Investment Fund of, or with respect to, as applicable, any direct or
indirect limited partner interest or other direct or indirect economic or other
interests (other than a voting interest) in such KKR Investment Fund, or (d) any
direct or indirect general partner of or other direct or indirect holder of any
voting interest in any KKR Investment Fund of, or with respect to, as
applicable, any direct or indirect general partner interest or other direct or
indirect voting interest in such KKR Investment Fund, provided that, after
giving effect to such action under this clause (d), such KKR Investment Fund
continues to be managed and/or advised by Kohlberg Kravis Roberts & Co. L.P. or
its controlled Affiliates, shall not be deemed to constitute a “Transfer”
subject to the restrictions on Transfer contained or referenced herein.
Notwithstanding the foregoing, any direct or indirect mortgage, pledge,
hypothecation, encumbrance or any other similar disposition of the nature of a
security interest or charge contemplated by clause (i) of the first sentence of
this definition, by any direct or indirect shareholder or other holder of any
Capital Stock of or other economic, voting or other interest in any shareholder
of Gibco (including, for the avoidance of doubt, a Gibco Principal Investor) of,
or with respect to, as applicable, any such Capital Stock of or other economic,
voting or other interest in such shareholder of Gibco, shall not be deemed to
constitute a “Transfer” subject to the restrictions on Transfer contained or
referenced herein; provided, that in the case of any such mortgage, pledge,
hypothecation, encumbrance, or other disposition by any Principal of any Capital
Stock of or other economic, voting or other interest in any shareholder of
Gibco, proper arrangements shall be made as a condition precedent to any such
mortgage, pledge,

 

11



--------------------------------------------------------------------------------

hypothecation, encumbrance, or other disposition to ensure the full release of
any and all mortgaged, pledged, hypothecated, encumbranced, or disposed Capital
Stock of or other economic, voting or other interest in any such shareholder of
Gibco in the event of a default, foreclosure, acceleration or other similar
event.

“Unpaid Indemnitee Amounts” means the amount that the Company fails to indemnify
or advance to an Indemnitee as required or contemplated by this Agreement.

“Voting Securities” means, at any time, shares of any class of Capital Stock or
other securities of the Company or any of its Subsidiaries that are then
entitled to vote generally in the election of Directors or the board of
directors or similar governing body of such Subsidiary, as applicable, and not
solely upon the occurrence and during the continuation of certain specified
events, and any securities convertible into or exercisable or exchangeable for
such shares of Capital Stock or other securities.

“Walgreens Designated Entity” means any Person who, as of any time of
determination, engages in any lines of business or operations that are also then
actively engaged in by Walgreens and its subsidiaries, or related or ancillary
businesses, including retail pharmacy, pharmaceutical wholesale and
pre-wholesale and pharmacy benefit management services, in any country in which,
as of the date hereof, Walgreens and its subsidiaries have active business
operations, other than to a de minimis extent.

“Walgreens Specified Person” means any Person set forth on Schedule V (and any
successor thereof).

“Wholly-Owned Subsidiary” has the meaning set forth in the Purchase Agreement.

Section 1.2. Other Defined Terms. The following terms shall have the meanings
defined for such terms in the Sections set forth below:

 

Term

  

Section

Annual Budget

   Annex A(l)

Company

   Preamble

Company Board

   Section 2.1(a)

Darrois

   Section 6.19

Dispute

   Section 6.11(a)

Executive Chairperson

   Section 2.1(b)(i)(A)

Gibco

   Preamble

Gibco Designated Director

   Section 2.1(b)(i)(A)

Gibco Related Persons

   Section 5.4(c)(i)

ICC

   Section 6.11(b)

Existing Counsel

   Section 6.19

Inclusion Notice

   Section 3.5(b)

Inclusion Right

   Section 3.5(c)

Indemnitees

   Section 6.2(a)

IPO Agreements

   Section 3.7(b)

Joinder Agreement

   Section 3.1(c)

 

12



--------------------------------------------------------------------------------

Losses

   Section 6.2(a)

Non-Compete Fall-Away Date

   Section 5.6(d)

Non-Executive Director

   Section 2.1(b)(i)(C)

Notice of Intention

   Section 1.1

Observer

   Section 2.1(b)(iii)

Option Period

   Section 3.4(c)

Purchase Agreement

   Recitals

Purchase Notice

   Section 3.4(c)

Recapitalization Notice

   Section 3.9(b)

Recapitalization Percentage

   Section 3.9(b)

Representatives

   Section 5.4(c)(i)

Required Sale

   Section 3.6(a)

Required Sale Notice

   Section 3.6(a)

ROFO Period

   Section 3.4(a)

ROFO Purchaser

   Section 3.4(d)

Rules

   Section 6.11(b)

Sale

   Section 3.4(a)

Sale Notice

   Section 3.4(a)

Selling Shareholder

   Section 3.5(a)

Shareholder and Shareholders

   Preamble

STB

   Section 6.19

Subject Shares

   Section 3.4(b)(i)

Subscription Period

   Section 3.8(a)

Tag Offeree

   Section 3.5(a)

Tax Advances

   Section 5.2(f)

Walgreens

   Preamble

Walgreens Designated Director

   Section 2.1(b)(i)(B)

Section 1.3. Construction. Unless the context requires otherwise, the gender of
all words (including defined terms) used in this Agreement includes the
masculine, feminine and neuter forms and the singular form of words shall
include the plural and vice versa. Where a word is defined herein, each of its
other grammatical forms shall have a correlative meaning. The use of the word
“or” shall not be exclusive. All references to Articles and Sections refer to
articles and sections of this Agreement, and all references to Annexes,
Schedules and Exhibits are to Annexes, Schedules and Exhibits attached hereto,
each of which is made a part hereof for all purposes. Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation” (except to the extent
the context otherwise provides). All references to days shall be calendar days
unless otherwise specified. Unless the context otherwise requires, any required
or appropriate comparison or conversion between currencies shall be performed
using the closing exchange rate between such currencies on the New York Stock
Exchange, as reported by Bloomberg L.P. on the date of such comparison or
conversion. This Agreement shall be construed without regard to any presumption
or rule requiring construction or interpretation against the party drafting or
causing any instrument to be drafted.

 

13



--------------------------------------------------------------------------------

Section 1.4. Effectuating the Intent of the Parties.

(a) Each Shareholder shall (i) vote its Shares, if applicable, and take any and
all other action in its power and authority as a shareholder of the Company and
(ii) if applicable, to the fullest extent permitted by applicable Law, instruct
Directors and members of any committees designated by such Shareholder to
exercise their voting rights on each such body in a manner consistent with the
rights and obligations of the Parties under this Agreement so as to give effect
to and preserve the intent of the parties hereto as set out herein.

(b) The parties hereto acknowledge that in certain instances a provision of this
Agreement may be in conflict with applicable Law or may not be enforceable or
that its enforceability may be limited by applicable Law or may provide
Shareholders with rights that are less favorable to such Shareholders than such
Shareholders are otherwise entitled at Law. Nevertheless, the parties hereto
agree that they intend to be bound by the terms of this Agreement as drafted and
therefore:

(i) to the fullest extent permitted under applicable Law, each party hereto
hereby unconditionally and irrevocably waives, renounces and agrees not to
invoke the benefit of any right (including any consent or veto right that they
may have in their capacity as Shareholders) to the extent that such right is
inconsistent or in conflict with any of its obligations hereunder or is in
addition to any of its rights hereunder, or in conflict with any other party’s
rights hereunder, provided, that each party hereto may invoke any right in
support of or as a remedy to enforce any of the rights and obligations of the
parties hereunder; and

(ii) if any provision of this Agreement is held to be unenforceable, the parties
hereto agree to use their reasonable efforts to implement an alternative
enforceable mechanism that would effect, as closely as reasonably possible, the
intent of the parties hereto as reflected in or provided by such unenforceable
provision.

ARTICLE II

CORPORATE GOVERNANCE

Section 2.1. Company Board Representation.

(a) Company Board Size. Unless Gibco and Walgreens otherwise agree in writing,
the Company and the Shareholders shall take such action (including voting all
Shares or executing proxies or written consents, causing the Company to call a
meeting of Shareholders and, to the fullest extent permitted by applicable Law,
directing the Directors designated by them to act) as may be necessary to cause
the board of directors (Geschäftsführer) of the Company (the “Company Board”) to
consist of 16 Directors, with the Company Board consisting, immediately
following the First Step Closing, of those individuals identified on Schedule
II. Any changes in the size or composition of the Company Board following the
First Step Closing will be subject to the provisions of this Section 2.1 and
Section 2.7.

(b) Company Board Composition. From and after the date hereof, unless Gibco and
Walgreens otherwise agree in writing and except as otherwise expressly provided
herein:

 

14



--------------------------------------------------------------------------------

(i) Each Shareholder agrees that it will vote, or execute a written consent in
lieu thereof with respect to, all of the Voting Securities Beneficially Owned or
held of record by it or cause all of the Voting Securities Beneficially Owned by
it to be voted, or cause a written consent in lieu thereof to be executed, to
elect and, during such period, to continue in office a Company Board consisting
of:

 

  (A) subject to Section 2.1(b)(ii), eight individuals (each, a “Gibco
Designated Director”) designated by Gibco (with each such individual being
designated by Gibco as Gibco shall from time to time designate in writing to the
Company), of whom (x) one individual (the “Executive Chairperson”) shall be the
Executive Chairperson of the Company Board (who the parties intend shall be SP
as of the First Step Closing), (y) three individuals shall be representatives of
the KKR Principal Investors and (z) four individuals shall be members of the
Company’s executive management;

 

  (B) subject to Section 2.1(b)(ii), four individuals (each, a “Walgreens
Designated Director”) designated by Walgreens (with each such individual being
designated by Walgreens as Walgreens shall from time to time designate in
writing to the Company); and

 

  (C)

four individuals who shall be non-executive Directors (each, a “Non-Executive
Director”); provided, that it is expressly agreed that the four Non-Executive
Directors in office immediately before the First Step Closing, as set forth on
Schedule II, shall remain in office through the end of such Non-Executive
Directors’ existing three-year terms in May 2014, unless removed for Cause (or a
vacancy otherwise arises through retirement, resignation, death or disability of
any Non-Executive Director); provided, further, that on the expiration of such
existing terms (or in the event that a vacancy otherwise arises sooner among the
Non-Executive Directors), the remainder of the Company Board shall determine,
acting pursuant to and in accordance with Section 2.4(c) (disregarding the
proviso thereto), whether to re-nominate such Director or whom to nominate as a
successor; provided, further, that unless such condition is waived by the
Company Board, including the affirmative vote of at least one Walgreens
Designated Director, any such (x) successor, including, for the avoidance of
doubt, any Non-Executive Director in office immediately before the First Step
Closing who is re-nominated, must be determined by the Company Board to be
“independent” according to the provisions of the UK Corporate Governance Code,
as in effect as of the date of determination and as such Code would apply to the
Company if the Ordinary Shares had a Premium Listing on the London Stock
Exchange and (y) re-nomination or nomination of a successor shall be subject to
the

 

15



--------------------------------------------------------------------------------

  approval of Walgreens (not to be unreasonably withheld, conditioned or
delayed).

(ii) Notwithstanding the foregoing, during the Post-Call Option Period
(x) Walgreens shall be entitled to designate pursuant to Section 2.1(b)(i)(B):
(A) for so long as Walgreens Beneficially Owns at least 30% of the Ordinary
Shares, four Walgreens Designated Directors, (B) for so long as Walgreens
Beneficially Owns at least 20% but less than 30% of the Ordinary Shares, three
Walgreens Designated Directors, (C) for so long as Walgreens Beneficially Owns
at least 15% but less than 20% of the Ordinary Shares, two Walgreens Designated
Directors, (D) for so long as Walgreens Beneficially Owns at least 10% but less
than 15% of the Ordinary Shares, one Walgreens Designated Director and (E) from
and after such time as Walgreens Beneficially Owns less than 10% of the Ordinary
Shares, no Walgreens Designated Directors, and (y) Gibco shall be entitled to
designate, in addition to its right to designate Gibco Designated Directors
pursuant to Section 2.1(b)(i)(A), such number of additional Gibco Designated
Directors that is equal to the excess of four minus the number of Walgreens
Designated Directors that Walgreens is entitled to designate pursuant to this
Section 2.1(b)(ii).

(iii) During the Post-Call Option Period until an IPO, for so long as Walgreens
Beneficially Owns at least 5% of the Ordinary Shares, Walgreens shall have the
right to designate one observer to attend any meetings of the Company Board
(such individual, an “Observer”), and to remove any Observer so designated by
it; provided, that unless otherwise consented to by the Company Board, no such
Observer shall be entitled to attend any meeting of any committee of the Company
Board or attend any executive session of the Company Board. Such Observer shall
receive the same notices and documentation (including the agenda, minutes,
committee reports and any other documentation) for such meeting as are given to
the Directors. Such Observer shall have the same rights as a Director of the
Company, including the right to participate in all deliberations of the Company
Board; provided, that such Observer shall not have the right to participate in
any vote, consent or other action of the Company Board. Such Observer shall be
bound by the same duties of confidentiality as apply to the Directors and such
Observer will be required to execute such customary confidentiality undertaking
as may be reasonably requested by the Company.

(c) Removal. Each Shareholder agrees that it shall not vote any of its Shares in
favor of the removal of any Director designated by another Shareholder pursuant
to this Section 2.1 unless (i) such removal shall be for Cause or (ii) the
Shareholder entitled to designate such Director shall have consented to such
removal in writing; provided, however, that Gibco shall have the right to cause
any Gibco Designated Director to be removed from the Company Board at any time
and Walgreens shall have the right to cause any Walgreens Designated Director to
be removed from the Company Board at any time, in each case with or without
Cause and in the applicable Shareholder’s sole discretion; provided, further,
that in the event at any time the number of Walgreens Designated Directors on
the Company Board exceeds the number of Walgreens Designated Directors that
Walgreens is entitled to designate pursuant to Section 2.1(b)(ii), Gibco shall,
on giving 10 Business Days’ written notice to Walgreens, be entitled to remove
such excess number of Walgreens Designated Directors (to the extent Walgreens
shall

 

16



--------------------------------------------------------------------------------

not have already caused their removal after receipt of such notice). The
Shareholders shall, and shall cause the Company to, take all action necessary to
give effect to the removal rights set forth in this Section 2.1(c). To the
fullest extent permitted by law, neither the Company nor the Group shall have
any liability for severance or other monetary obligation to any Director so
removed; provided, that the Shareholder that caused the removal shall indemnify
and hold harmless the Company, the Group and the other Shareholders in the event
that any severance or other monetary obligation becomes due to such removed
Director (provided, that Walgreens and not Gibco shall be so required to
indemnify and hold harmless the Company, the Group and Gibco in the event that
Gibco acts to remove any excess number of Walgreens Designated Directors
pursuant to the second proviso of the first sentence of this Section 2.1(c)).

(d) Vacancies. If a vacancy on the Company Board occurs at any time as a result
of the death, disability, resignation, retirement or removal of any Director,
the Shareholder that designated the Director whose death, disability,
resignation, retirement or removal caused such vacancy shall have the sole right
to designate a replacement Director for appointment or election to fill the
vacancy. For the avoidance of doubt, the Company Board may continue to conduct
business subject to and in accordance with this Article II notwithstanding that
there are one or more vacancies on the Company Board.

(e) Expense Reimbursement. The Company shall reimburse each Director for all
reasonable and documented out-of-pocket expenses incurred by such Director in
connection with his or her attendance at meetings of the Company Board, and any
committees thereof, including travel, lodging and meal expenses. In addition,
each Director (other than the Executive Chairperson and any Director who is a
member of the Company’s executive management) shall be entitled to receive a
customary director’s fee of £65,000 per year or such higher amount as determined
by the Company Board.

Section 2.2. Company Board Committees.

(a) The Company Board shall establish a Remuneration Committee, an Audit and
Risk Committee and a Social Responsibilities Committee and any other committee
of the Company Board that may be formed upon the approval of the Company Board
acting pursuant to and in compliance with Section 2.4(c), with such powers and
rights as are determined by the Company Board, and with such composition as
determined by the Company Board acting pursuant to and in compliance with
Section 2.4(c); provided, that such powers and rights of any such committee may
not include the right to approve or otherwise consent to any matter, or to take
any other action, that would otherwise require the approval of a Walgreens
Designated Director pursuant to the terms of this Agreement, unless a Walgreens
Designated Director is a member of such committee and any such approval, consent
or other action by such committee requires the affirmative vote of such
Walgreens Designated Director; provided, further, that all meetings of each
committee shall be conducted in person, unless such requirement is validly
waived in writing by each member of such committee.

(b) Notwithstanding the foregoing, (i) for so long as Walgreens shall be
entitled to designate pursuant to Section 2.1(b) at least three Walgreens
Designated Directors, each committee of the Company Board (except the
Remuneration Committee) shall, subject to at least one Walgreens Designated
Director meeting the applicable eligibility requirements for such

 

17



--------------------------------------------------------------------------------

committee mandated by applicable Law, include at least one Walgreens Designated
Director and (ii) for so long as Walgreens shall be entitled to designate
pursuant to Section 2.1(b) exactly two Walgreens Designated Directors, one
Walgreens Designated Director (which for the avoidance of doubt need not be the
same Walgreens Designated Director) shall be entitled to attend each meeting of
any committee of the Company Board of which a Walgreens Designated Director is
not a member (which committee, for the avoidance of doubt, shall include the
Remuneration Committee) and to receive the same notices and documentation
(including agenda, minutes, committee reports and any other documentation) for
such meeting as are given to the directors who are members of such committee;
provided, that, in the case of clause (ii) only, such Walgreens Designated
Director shall have no right to vote on or otherwise consent to, any resolution
or other action of the committee.

Section 2.3. Meetings of the Company Board. The Company Board shall hold
meetings at such times and at such places as shall from time to time be
determined by the Executive Chairperson, and shall be called on at least three
Business Days’ notice to each Director; provided, that (a) the Company Board
shall hold a meeting at least once per calendar quarter and (b) a meeting of the
Company Board shall be called by the Executive Chairperson at the request of two
Directors who indicate to the Executive Chairperson that, in their reasonable
judgment, the request relates to a matter of an urgent nature such that waiting
until the next then-scheduled meeting, if any, would be imprudent. Notice of any
meeting of the Company Board may be delivered to each Director personally in
writing, by mail, by telecopier, by electronic mail or by any other means of
written communication reasonably calculated to give notice. Notice of any
meeting of the Company Board need not be given to any Director if a written
waiver of notice, executed by such Director before or after the meeting, is
filed with the records of the meeting, or to any Director who attends the
meeting without protesting the lack of notice prior thereto or at its
commencement.

Section 2.4. Quorum; Acts of the Company Board.

(a) At all duly called meetings of the Company Board, a majority of all of the
Directors shall constitute a quorum for the transaction of business. Directors
may participate in any meeting of the Company Board by means of conference
telephone, video conference or similar communications equipment by means of
which all persons participating in the meeting can hear and speak to each other,
and such participation in a meeting shall constitute presence in person at the
meeting. For the avoidance of doubt, as used in this Agreement the phrase “all
of the Directors” means the entire Company Board then in office (and does not
include any vacancies on the Company Board).

(b) If a quorum shall not be present at any meeting of the Company Board, the
Directors present thereat may adjourn the meeting from time to time, without
notice other than announcement at the meeting, until a quorum shall be present;
provided, that notice for any reconvened meeting shall have been given in
accordance with Section 2.3; provided, further, that the quorum for the
transaction of business at any reconvened or subsequent meeting shall be a
majority of all of the Directors.

(c) Each Director shall be entitled to one vote. No action shall be taken by the
Company Board without the affirmative vote of a majority of the Directors
present at any

 

18



--------------------------------------------------------------------------------

meeting of the Company Board that is quorate in accordance with Section 2.4(a);
provided, that for so long as Walgreens shall be entitled to designate pursuant
to Section 2.1(b) four Walgreens Designated Directors, such majority shall
include the affirmative vote of at least one Non-Executive Director or one
Walgreens Designated Director.

(d) Any instrument or writing executed on behalf of the Company by any one or
more of the members of the Company Board shall be valid and binding upon the
Company when authorized by the Company Board in accordance with this Section 2.4
or Section 2.5.

(e) Any Walgreens Designated Director shall have the right to appoint any other
Walgreens Designated Director as its proxy and attorney-in-fact (including for
purposes of determining quorum) with full power of substitution and
resubstitution, to vote or act by written consent, pursuant this Section 2.4 and
Section 2.5.

Section 2.5. Action by Consent. Any action required or permitted to be taken at
any meeting of the Company Board may be taken without a meeting and without a
vote, if a consent or consents in writing (including by facsimile and e-mail),
setting forth the action so taken, shall be given by all of the Directors. A
copy of any action taken by written consent shall be furnished to each Director.

Section 2.6. Management of the Group.

(a) General Principle. Gibco and Walgreens expressly intend that following the
First Step Closing (i) in general and except as provided herein, the governance
and management of the Company and the Group shall continue in the same manner as
in effect immediately prior to the First Step Closing and (ii) in particular,
the members of the Company’s executive management immediately prior to the First
Step Closing shall continue in place, unless and until removed or replaced in
accordance with the terms of this Agreement.

(b) Executive Chairperson. Except as otherwise provided in this Agreement
(including Section 2.7), to the fullest extent permitted by applicable Law, the
Executive Chairperson (who the parties intend should initially be SP) shall have
full and complete discretion to manage and control the business and affairs of
the Group and to make all decisions affecting the business and affairs of the
Group, and to take all such actions as such Executive Chairperson deems
necessary, appropriate or desirable to accomplish the purposes of the Group,
subject to the oversight of the Company Board and the limits of the authority
delegated thereby. The schedule of matters reserved for decision by the Company
Board, and the related delegated authorities, is attached as Exhibit C, which
matters and delegated authorities may be modified, subject to Section 2.7, by
action of the Company Board; provided, that prior to the Step-Down Date, the
Company Board may not delegate authority with respect to any matter set forth on
Annex A, and after the Step-Down Date, the Company Board may not delegate
authority with respect to any matter set forth on Annex B.

(c) Notwithstanding anything herein to the contrary including Section 2.4:

(i) prior to the Step-Down Date (A) for so long as SP remains as the Executive
Chairperson, the Executive Chairperson shall appoint the members of senior
management of the Group and (B) if SP is no longer the Executive Chairperson,
the

 

19



--------------------------------------------------------------------------------

members of senior management of the Group shall be appointed by the affirmative
vote of a majority of the Directors present at any meeting of the Company Board
that is quorate in accordance with Section 2.4(a); provided, that in the event
Walgreens exercises the Management Veto Option in compliance with the terms of
the definition thereof, such majority must include the affirmative vote of at
least one Walgreens Designated Director; and

(ii) from and after the Step-Down Date (A) for so long as SP remains as the
Executive Chairperson, the Executive Chairperson shall appoint the members of
senior management of the Group and (B) if SP is no longer the Executive
Chairperson, the members of senior management of the Group shall be appointed by
the Company Board acting pursuant to and in compliance with Section 2.4(c).

Section 2.7. Shareholder Approval Rights.

(a) The Company shall not take or commit to take, and shall not cause or allow
any of its Subsidiaries to take or commit to take, any of the actions set forth
on Annex A without the prior written consent of Gibco, acting in its capacity as
Shareholder, subject to Section 2.7(b) and Section 2.7(c).

(b) Prior to the Step-Down Date, the Company shall not take or commit to take,
and shall not cause or allow any of its Subsidiaries to take or commit to take,
any of the actions set forth on Annex A without the prior written consent of
Walgreens, acting in its capacity as Shareholder, subject to Section 2.7(a).

(c) From and after the Step-Down Date, the Company shall not take or commit to
take, and shall not cause or allow any of its Subsidiaries to take or commit to
take (i) for so long as Walgreens Beneficially Owns at least 20% of the Ordinary
Shares, any of the actions set forth on Annex B and (ii) for so long as
Walgreens Beneficially Owns at least 5% of the Ordinary Shares, any of the
actions set forth in clauses (a), (c), (d) or (f) of Annex B, in each case
without the prior written consent of Walgreens, acting in its capacity as
Shareholder. Notwithstanding anything to the contrary in this Agreement and, for
the avoidance of doubt, from and after any Specified Clawback Event, Walgreens
shall have no consent right over the action set forth in clause (e) of Annex A
or over a Required Sale (subject to the provisions of clause (y) of
Section 3.2(e)).

(d) Walgreens expressly acknowledges and agrees that the consent and approval
rights of Walgreens in its capacity as a holder of Shares set forth in this
Agreement, including Section 2.7(b), Section 2.7(c) and Section 5.2, are
intended to be exhaustive and exclusive. To the fullest extent permissible under
applicable Law, Walgreens hereby irrevocably and unconditionally waives, and
agrees not to exercise, any consent, approval or veto right that it may now or
hereafter have under applicable Law or the Company Organizational Documents in
its capacity as a holder of Shares, except any consent, approval or veto or
other right provided, or invoked in support of or as a remedy to enforce any
such right provided (or any obligation of any of the other parties hereto) under
this Agreement, including Section 2.7(b), Section 2.7(c) or Section 5.2. For the
avoidance of doubt, this Section 2.7(d) shall not limit, and Walgreens does

 

20



--------------------------------------------------------------------------------

not hereby agree to waive or not exercise, any consent, approval, veto or other
rights that Walgreens may have in any capacity other than as a holder of Shares.

Section 2.8. Outside Activities. Subject to the provisions of Section 5.4(c),
Section 5.5 and Section 5.6 hereof and Article III of the Buyer Shareholders
Agreement (a) (i) any Shareholder, Director (other than the Executive
Chairperson or any Director who is a member of the Company’s executive
management) or Affiliate of the foregoing, in each case, other than, until the
later of (A) the first anniversary of the date on which SP ceases to be employed
by the Company or any successor thereof as an executive and (B) the earlier of
(x) the first anniversary of the last day of the Call Exercise Period and
(y) the Second Step Closing, SP, any SP Principal Investor or any of their
respective Affiliates, may engage in or possess any interest in other
investments, business ventures or Persons of any nature or description,
independently or with others, similar or dissimilar to, or that competes with,
the investments or business of the Group, and may provide advice and other
assistance to any such investment, business venture or Person, (ii) the Company
and the Shareholders shall have no rights by virtue of this Agreement in and to
such investments, business ventures or Persons or the income or profits derived
therefrom and (iii) the pursuit of any such investment or venture, even if
competitive with the business of the Group, shall not be deemed wrongful or
improper and shall not constitute a conflict of interest or breach of fiduciary
or other duty in respect of the Company, its Subsidiaries or the Shareholders,
(b) no Shareholder, Director (other than the Executive Chairperson or any
Director who is a member of the Company’s executive management) or Affiliate of
the foregoing, in each case, other than, until the later of (A) the first
anniversary of the date on which SP ceases to be employed by the Company or any
successor thereof as an executive and (B) the earlier of (x) the first
anniversary of the last day of the Call Exercise Period and (y) the Second Step
Closing, SP, any SP Principal Investor or any of their respective Affiliates,
shall be obligated to present any particular investment or business opportunity
to the Company even if such opportunity is of a character that, if presented to
the Company, could be pursued by the Company and (c) any Shareholder, Director
(other than the Executive Chairperson or any Director who is a member of the
Company’s executive management) or Affiliate of the foregoing, in each case,
other than, until the later of (A) the first anniversary of the date on which SP
ceases to be employed by the Company or any successor thereof as an executive
and (B) the earlier of (x) the first anniversary of the last day of the Call
Exercise Period and (y) the Second Step Closing, SP, any SP Principal Investor
or any of their respective Affiliates, shall have the right to pursue for its
own account (individually or as a partner or a fiduciary) or to recommend to any
other Person any such investment opportunity; provided, that any Director who is
a representative of the KKR Principal Investors and is offered an investment or
business opportunity in his or her capacity as a Director shall be obligated to
communicate such opportunity to the Company, in which case the KKR Principal
Investors and their Affiliates shall not be permitted to pursue such opportunity
unless the Company Board determines not to do so.

Section 2.9. Procuring Compliance with Article II.

(a) Subject to applicable Law, each Shareholder irrevocably undertakes that it
shall, and it shall procure that any person who is appointed as a Director as
their designee under Section 2.1 shall, comply with the provisions contained in
this Article II hereof and in this Agreement generally. In particular, and
without prejudice to the foregoing, each Shareholder irrevocably undertakes that
it shall:

 

21



--------------------------------------------------------------------------------

(i) not seek to appoint any person as a Director who is not entitled to be so
appointed in accordance with this Agreement;

(ii) not seek to remove any Director as a Director unless it is entitled to
remove such person in accordance with this Agreement;

(iii) procure that none of its designees exercises any powers to take any action
that would violate this Agreement; and

(iv) procure that each of its designees shall ensure that all proceedings of the
Company Board are conducted in accordance with this Article II, including the
quorum necessary for meetings of the Company Board, the number of votes required
to approve decisions of the Company Board and the number of votes to which each
Director is entitled.

(b) Except as otherwise expressly provided pursuant to Section 2.7(a),
Section 2.7(b) or Section 2.7(c), the Shareholders shall, and shall cause the
Company to, (i) cause all Voting Securities Beneficially Owned by the
Shareholders or the Company, as applicable, to be voted in favor of any action
requiring shareholder approval that is approved by the requisite approvals of
the Company Board in accordance with this Agreement and (ii) refrain from
causing the Voting Securities of the Company that are Beneficially Owned by the
Shareholders or the Company, as applicable, to be voted in favor of any action
requiring shareholder approval that is not approved by the requisite approvals
of the Company Board in accordance with this Agreement.

Section 2.10. Company Organizational Documents; Conflicting Agreements.

(a) To the fullest extent permitted by applicable Law, the Shareholders and the
Company shall take, or cause to be taken, all necessary action as may be
required (including voting all Voting Securities Beneficially Owned by them or
executing proxies or written consents, causing the Company to call a meeting of
Shareholders and, to the extent permitted by applicable Law, directing the
Directors designated by them to act) to cause the Company Organizational
Documents to be amended, as necessary, so that they do not at any time conflict
with any provision of this Agreement and they permit each Shareholder to receive
the benefits to which each such Shareholder is entitled under this Agreement.

(b) To the fullest extent permitted by applicable Law, in the event of any
conflict between this Agreement and the Company Organizational Documents, this
Agreement shall control; provided, that in any such case, the Shareholders and
the Company shall take, or cause to be taken, all necessary action pursuant to
Section 2.10(a) to remove such conflict from the Company Organizational
Documents.

(c) The Company shall not adopt any governance document, including any committee
charters and any corporate governance or other similar board or committee
policies, or enter into any agreements, contracts or other instruments
inconsistent with the provisions of this Agreement.

 

22



--------------------------------------------------------------------------------

ARTICLE III

TRANSFERABILITY OF SHARES; PREEMPTIVE RIGHTS

Section 3.1. Transfers Generally.

(a) Transfers Generally. No Shares may be Transferred unless such Transfer is
made in accordance with the requirements of this Article III, as may be
applicable, and any purported Transfer in violation of this Article III shall be
null and void ab initio.

(b) Transfer Books. The Company shall not record upon its books any attempted
Transfer of Shares held of record or Beneficially Owned by any Shareholder to
any other Person, except Transfers made in accordance with this Agreement, and
any attempted Transfer not made in accordance with this Agreement shall be null
and void ab initio.

(c) Rights and Obligations of Transferees. Other than in connection with a
Transfer to a Permitted Transferee, no purchaser of Shares from Walgreens shall
be entitled to any rights granted to Walgreens pursuant to Section 2.1 (Company
Board Representation), Section 2.2 (Company Board Committees), Section 2.4(c)
(Acts of the Company Board), Section 2.7 (Shareholder Approval Rights) or
Section 5.4(a) (Information, other than clauses (i) and (ii) thereof); provided,
however, that in connection with a Transfer by Walgreens of at least 30% of the
Ordinary Shares to a purchaser of such Ordinary Shares, Walgreens shall be
permitted to assign to such purchaser Walgreens’ rights under this Agreement,
except those rights set forth in Section 2.2(b); provided, further, that
(i) Walgreens shall be permitted to make such assignment of approval rights only
to one such purchaser, (ii) in no event shall such rights of Walgreens and such
purchaser, and their respective Permitted Transferees, exceed, in the aggregate,
such rights under this Agreement in the hands of Walgreens, assuming all such
Ordinary Shares then Beneficially Owned by Walgreens and such purchaser, and
their respective Permitted Transferees, are then owned solely by Walgreens and
(iii) with respect to an assignment of Walgreens’ rights under Section 2.1(b),
such purchaser shall thereafter be entitled to designate, in accordance with
Section 2.1(b), (x) prior to the completion of an IPO pursuant to Section 3.7,
two individuals and (y) after the completion of an IPO, one individual, to the
Company Board; provided, further, that after such assignment, Walgreens shall
have no further rights under Section 2.1(b), except those rights set forth in
Section 2.1(b)(iii), which shall remain in effect with respect to Walgreens in
accordance with its terms. For the avoidance of doubt, such purchaser shall
cease to have (x) any approval rights set forth on Annex B other than those set
forth in clauses (a), (c), (d) or (f), once such purchaser ceases to
Beneficially Own at least 30% of the Ordinary Shares and (y) the approval rights
specified in the foregoing clause (x), once such purchaser ceases to
Beneficially Own at least 5% of the Ordinary Shares. Subject to the last
sentence of this Section 3.1(c), no Transfer by a Shareholder of Shares that
would otherwise be permitted pursuant to this Agreement shall be permitted
unless (x) the transferee shall have executed an appropriate document (a
“Joinder Agreement”) substantially in the form attached hereto as Exhibit D or
otherwise in form and substance reasonably satisfactory to the Company and the
other Shareholder(s) confirming that the transferee takes such Shares, subject
to all the terms and conditions of this Agreement to the same extent as its
transferor was bound by and entitled, except as otherwise set forth herein, to
the benefits of such provisions and (y) such Joinder Agreement shall have been
delivered to the Company and the other Shareholder(s) prior

 

23



--------------------------------------------------------------------------------

to such transferee’s acquisition of such Shares. Where a Shareholder effects a
Transfer of Shares to a transferee after such transferee has executed and
delivered to the Company and the other Shareholder(s) a Joinder Agreement, and
such Transfer is permitted pursuant to this Agreement, the transferee shall
become a party to this Agreement and be bound by and entitled to its terms and
conditions to the same extent as its transferor was so bound and entitled,
except as otherwise set forth herein. Notwithstanding the foregoing, a
transferee of Shares shall not be bound by any of the terms and conditions of
this Agreement if the applicable Transfer is pursuant to an effective
registration statement under the Securities Act or pursuant to Rule 144 of the
Securities Act.

Section 3.2. General Restrictions on Transfer of Shares.

(a) During the Pre-Second Step Period, no Transfer of any Shares shall be
permitted other than (i) Transfers by a Shareholder to a Permitted Transferee of
such Shareholder, (ii) Transfers by an SP Principal Investor of Capital Stock of
Gibco to a Permitted Transferee of such SP Principal Investor, (iii) Transfers
by a KKR Principal Investor of Capital Stock of Gibco to a Permitted Transferee
of such KKR Principal Investor, (iv) Transfers pursuant to the MEP Restructuring
in accordance with Section 7.19 of the Purchase Agreement or (v) after the
exercise of the Call Option, the Transfer of Shares at the Second Step Closing
pursuant to the Purchase Agreement.

(b) Subject to Section 3.2(a), until the date that is 24 months after the first
day of the Post-Call Option Period, Shares held by Walgreens may not be
Transferred other than (i) Transfers by Walgreens to a Permitted Transferee of
Walgreens, (ii) Transfers by Walgreens as a Tag Offeree pursuant to, and in
accordance with, Section 3.5, (iii) in a Required Sale pursuant to Section 3.6,
(iv) pursuant to Section 3.7(c) or (v) pursuant to the Clawback Option, if
applicable.

(c) Subject to Section 3.1(c), Section 3.2(e), Section 3.3, Section 3.4 and
Section 3.5, from and after the date that is 24 months after the first day of
the Post-Call Option Period, Shares held by Walgreens may be freely Transferred
at any time; provided, that prior to the completion of a Qualified Public
Offering, Walgreens shall furnish a written notice to Gibco at least one month
prior to engaging in any marketing or other solicitation activities with respect
to any potential Transfer of Shares.

(d) Subject to Section 3.1(c), Section 3.2(e)(y), Section 3.3 and Section 3.5,
during the Post-Call Option Period, Shares held by Gibco may be freely
Transferred at any time.

(e) Notwithstanding anything to the contrary in this Agreement (x) Walgreens may
not Transfer any Shares to a Company Specified Person without the consent of
Gibco; provided, that the restrictions in clause (x) of this Section 3.2(e)
shall not apply to any Transfers (i) to the Company or any of its Subsidiaries,
(ii) to any Shareholder, (iii) to a Permitted Transferee, (iv) as a Tag Offeree
pursuant to Section 3.5, (v) in a Required Sale pursuant to Section 3.6,
(vi) pursuant to the Clawback Option or (vii) in an IPO pursuant to Section 3.7
or in any other Public Offering and (y) Gibco may not Transfer any Shares to a
Walgreens Specified Person without the consent of Walgreens; provided, that the
restrictions in clause (y) of this Section 3.2(e) shall not apply to any
Transfers (i) to the Company or any of its Subsidiaries, (ii) to any
Shareholder, (iii) to a Permitted Transferee, (iv) subject to applicable Law, in
a Required Sale pursuant to

 

24



--------------------------------------------------------------------------------

Section 3.6 involving the Transfer in such Required Sale of 100% of the Shares
and in which Walgreens receives as consideration Capital Stock in any Walgreens
Specified Person representing no more than 5% of the outstanding Capital Stock
of such Walgreens Specified Person; provided, that, such Capital Stock
(1) (I) is listed or traded on a national securities exchange (as defined in the
Exchange Act) or on the London Stock Exchange, Euronext Paris (Premier Marché),
the Frankfurt Stock Exchange, the Tokyo Stock Exchange, the Hong Kong Stock
Exchange or the Shanghai Stock Exchange and (II) can reasonably be expected to
be fully sold over a course of 90 days after receipt based on the trading volume
of such Capital Stock without adversely affecting the trading price of such
Capital Stock and (2) is immediately freely transferrable (without volume
limitations, filing obligations or any requirement to deliver a prospective
purchaser a disclosure document of any kind) by Walgreens, either pursuant to an
effective registration statement under the Securities Act or valid exemption
from the registration requirements thereunder (or any similar foreign securities
laws or requirements that may be applicable) or (v) in which 100% of the Shares
Beneficially Owned by Walgreens are Transferred for all cash consideration.

(f) In addition to any other requirements imposed by this Article III, Walgreens
may not (i) prior to an IPO, distribute any Shares to its stockholders by way of
any dividend or other distribution or (ii) prior to a Qualified Public Offering,
effect any Public Offering of Shares, in each case other than pursuant to and in
accordance with the agreements to be entered into in connection with the IPO as
contemplated by Section 3.7(b).

(g) Each Permitted Transferee of any Shareholder to which Shares are transferred
(or of any Gibco Principal Investor in the case of a Transfer by it of Capital
Stock of Gibco) shall, and such Shareholder (or Gibco Principal Investor) shall
cause such Permitted Transferee to, Transfer back to such Shareholder (or Gibco
Principal Investor), or to another Permitted Transferee of such Shareholder (or
Gibco Principal Investor) any Shares (or Gibco Capital Stock) it owns prior to
such Permitted Transferee ceasing to be a Permitted Transferee of such
Shareholder (or Gibco Principal Investor).

Section 3.3. Other Transfer Restrictions.

(a) In addition to any other restrictions to Transfer herein contained, unless
agreed by the Company Board, in no event may any Transfer of any Shares be made:

(i) subject to Section 3.7, if such Transfer would require the registration by
the Company of such Transferred Share pursuant to any applicable securities Laws
(unless such Transfer is pursuant to, and in accordance with, contractual
registration rights granted by the Company);

(ii) if such Transfer would subject the Company, its shareholders or any of
their respective Affiliates to regulation under the U.S. Investment Company Act
of 1940, as amended, or Title I of ERISA, or would subject the Company, its
shareholders or any of their respective Affiliates to regulation under the U.S.
Investment Advisers Act of 1940, as amended;

(iii) if such Transfer would result in a violation of any applicable Law, and
for the avoidance of doubt, Law includes applicable securities, ERISA and
antitrust

 

25



--------------------------------------------------------------------------------

Laws;

(iv) if such Transfer would require the Company or any of its Subsidiaries to
obtain any licensing or regulatory consent other than any such license or
regulatory consent that is immaterial or ministerial in nature or that is a
condition to effectuating the Transfer;

(v) prior to a Qualified Public Offering if such Transfer is effectuated through
an “established securities market” or a “secondary market (or the substantial
equivalent thereof)” within the meaning of Section 7704 of the Code or such
Transfer would otherwise result in the Company being treated as a “publicly
traded partnership,” as such term is defined in Sections 469(k)(2) or 7704(b) of
the Code and the regulations promulgated thereunder;

(vi) if such Transfer would reasonably be expected to have an adverse regulatory
impact (other than an immaterial impact) on the Company or its Subsidiaries; or

(vii) if such Transfer is made to any Person who lacks the legal right, power or
capacity to own such Shares.

(b) Except as otherwise provided in Section 3.6, Section 3.7 and Section 3.9,
the Shareholders effecting any Transfer of Shares permitted hereunder shall pay
all reasonable costs and expenses, including attorneys’ fees and disbursements,
incurred by the Company in connection with the Transfer on a pro rata basis in
proportion to the number of Shares so Transferred by each such Shareholder.

(c) In furtherance of and not in limitation of Section 1.4, each Shareholder
hereby agrees to take all actions in its power and authority as a shareholder of
the Company (including voting its Shares) to approve any Transfer that complies
with this Agreement.

Section 3.4. Right of First Offer.

(a) Following the date that is 24 months after the first day of the Post-Call
Option Period (such time period, the “ROFO Period”), any proposed Transfer of
Shares (other than to a Permitted Transferee or in a transaction pursuant to
Section 3.5, Section 3.6 or Section 3.7) by Walgreens shall be subject to the
right of first offer pursuant to, and Walgreens must first comply with the
provisions of, this Section 3.4. In the event Walgreens proposes to Transfer any
or all of its Shares (other than to a Permitted Transferee or in a transaction
pursuant to Section 3.5, Section 3.6 or Section 3.7) during the ROFO Period (a
“Sale”), then Walgreens shall furnish to Gibco a written notice of such proposed
Transfer (a “Sale Notice”) not less than 30 Business Days prior to any such
proposed Transfer.

(b) The Sale Notice shall include:

(i) (A) the number of Shares proposed to be sold by Walgreens (the “Subject
Shares”), (B) all other material terms and conditions, to the extent then
determined by Walgreens, in connection with such proposed Transfer, (C) the
identity

 

26



--------------------------------------------------------------------------------

of any prospective third party purchasers, if known and (D) the proposed
Transfer date, to the extent then determined by Walgreens; and

(ii) an invitation for Gibco (on behalf of itself or on behalf of any one or
more of the shareholders of the Gibco Principal Investors to whom Gibco has
assigned its rights under this Section 3.4) to make an offer to purchase all
(but not less than all) of the Subject Shares for 100% cash consideration
(unless otherwise agreed by Walgreens) and on any other terms and conditions set
forth in the Sale Notice.

(c) Within 20 Business Days following the date of delivery of the Sale Notice
(the “Option Period”), Gibco (on behalf of itself or on behalf of any one or
more of the shareholders of the Gibco Principal Investors to whom Gibco has
assigned its rights under this Section 3.4) may make an offer to purchase all
(but not less than all) of the Subject Shares on the other terms and conditions
set forth in the Sale Notice by delivering to Walgreens an irrevocable notice
(the “Purchase Notice”), which Purchase Notice, in order to be valid, shall set
forth the cash purchase price for the Subject Shares applicable to such offer
and include customary documentation (which may consist in or include one or more
“highly confident” letter(s) from bank(s) or other financial institution(s)), in
the context of private acquisitions, establishing with reasonable confidence
Gibco’s (or such shareholders of the Gibco Principal Investors’) ability to
finance the transaction. Any Purchase Notice so delivered shall be binding upon
the delivering party and irrevocable upon delivery. Gibco (on behalf of itself
or on behalf of any one or more of the shareholders of the Gibco Principal
Investors to whom Gibco has assigned its rights under this Section 3.4) shall be
deemed to have waived all of its (and such shareholders of such Gibco Principal
Investor’s) rights to purchase any Subject Shares under this Section 3.4 if a
Purchase Notice that complies with the above requirements shall not have been
delivered to Walgreens prior to the expiration of the Option Period.

(d) In the event that Gibco (on behalf of itself or on behalf of any one or more
of the shareholders of the Gibco Principal Investors to whom Gibco has assigned
its rights under this Section 3.4) has delivered a valid Purchase Notice prior
to the expiration of the Option Period, Walgreens shall be obligated to, within
10 Business Days, either accept or decline the offer set forth in the Purchase
Notice. In the event that Walgreens shall have accepted, or shall not have
declined, the offer set forth in such valid Purchase Notice within the 10
Business Day period referred to in the immediately preceding sentence, Walgreens
and Gibco (on behalf of itself or on behalf of any one or more of the
shareholders of the Gibco Principal Investors to whom Gibco has assigned its
rights under this Section 3.4) shall negotiate in good faith definitive
documentation for the purchase and sale of the Subject Shares on terms and
conditions consistent with those contained in the Purchase Notice and on such
other terms and conditions as may be agreed by Walgreens and Gibco (on behalf of
itself or on behalf of such shareholders of the Gibco Principal Investors), with
a view to execution and delivery of such definitive documentation as soon as
reasonably practicable after the acceptance of such Purchase Notice or, in the
absence of such acceptance, after such 10 Business Day period referred to in the
immediately preceding sentence. The closing of the Transfer of such Subject
Shares pursuant to such Purchase Notice shall take place within the time period
set forth in the definitive documentation mutually agreed upon by Walgreens and
the Person(s) that will acquire the Subject Shares (the “ROFO Purchaser”). Each
of Walgreens, the Company, Gibco and the ROFO Purchaser (if not Gibco) agrees to
use its reasonable best efforts to secure any regulatory

 

27



--------------------------------------------------------------------------------

approvals or other consents or approvals, and to comply with any Law necessary
in connection with the offer, sale and purchase of such Subject Shares.

(e) In the event that (i) a valid Purchase Notice is not delivered in compliance
with Section 3.4(c) or (ii) Walgreens declines the offer set forth in the
applicable valid Purchase Notice in compliance with Section 3.4(d), then, during
the 120 day period following the expiration of the Option Period or the date on
which Walgreens declines the offer set forth in the applicable valid Purchase
Notice, respectively, Walgreens may Transfer all (but not less than all) of the
Subject Shares to a third party but only if the purchase price for such Transfer
is the same as or higher than the purchase price specified in the Purchase
Notice in the case of (ii) above and the other terms and conditions for such
Transfer are not less favorable in the aggregate to Walgreens than the terms and
conditions for the proposed Sale of the Subject Shares specified in the Sale
Notice, in the case of clause (i) above, or the terms and conditions offered by
the ROFO Purchaser pursuant to the applicable valid Purchase Notice, in the case
of clause (ii) above (and any such Transfer shall not be subject to the right of
first offer set forth in this Section 3.4). If at the end of the 120 day period
set forth above in this Section 3.4(e), Walgreens has not entered into a
definitive agreement providing for the Transfer of the Subject Shares to a third
party in accordance with the foregoing sentence (or, if at the end of 180 days
following the date of the Sale Notice, such Transfer has not been completed),
then it shall be necessary for a separate Sale Notice to be delivered, and the
terms and provisions of this Section 3.4 separately complied with, in order for
Walgreens to consummate a Transfer of Shares during the ROFO Period (other than
a Transfer to a Permitted Transferee or in a transaction pursuant to
Section 3.5, Section 3.6 or Section 3.7).

(f) In connection with a proposed Transfer to which this Section 3.4 applies,
Gibco may at any time at its option assign all or any portion of its rights
under this Section 3.4 to, and substitute, one or more of the shareholders of
Gibco for itself to act as the purchaser(s) or to exercise any other right of
Gibco, or to satisfy any obligation of Gibco, under this Section 3.4; provided,
however, that (i) notwithstanding any assignment of rights pursuant to this
Section 3.4(f) (x) any notice required to be made by Walgreens pursuant to this
Section 3.4 shall only be required to be made to Gibco, and Gibco shall be
responsible for forwarding such notices to its permitted assigns and (y) any
such permitted assigns shall not be relieved of any obligations it may have
under this Section 3.4 as a result of Gibco failing to forward or such Person
failing to receive such notices and (ii) no assignment of rights pursuant to
this Section 3.4(f) shall relieve Gibco of its obligations under this Agreement,
including this Section 3.4(f).

Section 3.5. Tag-Along Rights.

(a) (i) During the Post-Call Option Period, in the case of a transaction
initiated by Gibco, and (ii) following the date that is 24 months after the
first day of the Post-Call Option Period, in the case of a transaction initiated
by Walgreens, and in each case prior to the completion of a Qualified Public
Offering, neither Gibco nor Walgreens (as applicable, the “Selling Shareholder”)
shall sell or otherwise effect a sale or other Transfer of all or any number of
its Shares (other than to a Permitted Transferee or in a transaction pursuant to
Section 3.4 or Section 3.6 or in a Public Offering pursuant to Section 3.7)
unless the terms and conditions of such Transfer include an offer, on the same
terms and conditions as the offer by the proposed third party transferee to the
Selling Shareholder, to the Shareholder who is neither the Selling

 

28



--------------------------------------------------------------------------------

Shareholder nor a proposed third party transferee (the “Tag Offeree”), to
include at the option of the Tag Offeree, in the sale or other Transfer to the
third party, a number of Shares owned by the Tag Offeree (including its
Permitted Transferees) determined in accordance with this Section 3.5. For the
avoidance of doubt, any proposed Transfer by Walgreens as a Selling Shareholder
pursuant to this Section 3.5 shall be subject to Walgreens’ prior compliance
with Section 3.4.

(b) The Selling Shareholder shall send written notice of such third party offer
(the “Inclusion Notice”) to the Tag Offeree in the manner specified herein,
which Inclusion Notice shall include the material terms and conditions of the
proposed Transfer, including (i) the name and address of the proposed
transferee, (ii) the proposed amount and form of consideration (and if such
consideration consists in part or in whole of property other than cash, the
Selling Shareholder will provide such information, to the extent reasonably
available to the Selling Shareholder (including using reasonable efforts to
obtain such information from the proposed transferee, if applicable), relating
to such non-cash consideration as the Tag Offeree may reasonably request in
order to evaluate such non-cash consideration), (iii) the proposed Transfer
date, if known, (iv) the number of Shares to be sold by the Selling Shareholder
and (v) the Tag-Along Pro Rata Share.

(c) The Tag Offeree shall have the right (an “Inclusion Right”), exercisable by
delivery of a notice to the Selling Shareholder at any time within 10 Business
Days after receipt of the Inclusion Notice, to sell pursuant to such third party
offer, and upon the terms and conditions set forth in the Inclusion Notice
(which shall be the same terms and conditions applicable to the Selling
Shareholder), that number of Shares requested to be included by the Tag Offeree,
which number shall not exceed a number of the Tag Offeree’s (and its Permitted
Transferees’) Shares equal to the product of (x) the Tag Offeree’s (and its
Permitted Transferees’) Shares multiplied by (y) the Tag-Along Pro Rata Share
(it being understood that the failure to exercise such right within such time
period specified above shall be deemed to constitute a waiver of all of the Tag
Offeree’s rights with respect to such proposed Transfer and any such exercise of
the Inclusion Right shall be irrevocable). If the proposed third party
transferee is unwilling to purchase all of the Shares proposed to be Transferred
by the Selling Shareholder and an exercising Tag Offeree (determined in
accordance with the first sentence of this Section 3.5(c)), then the Selling
Shareholder and the exercising Tag Offeree shall reduce, on a pro rata basis
based on their respective Sharing Percentages of the Shares held by the
exercising Tag Offeree and the Selling Shareholder, the number of Shares that
each otherwise would have sold so as to permit the Selling Shareholder and the
exercising Tag Offeree to sell the number of Shares that the proposed third
party transferee is willing to purchase. The Tag Offeree and the Selling
Shareholder shall sell to the proposed third party transferee the Shares
proposed to be Transferred by them in accordance with this Section 3.5 at the
time and place provided for the closing in the Inclusion Notice, or at such
other time and place as the exercising Tag Offeree, the Selling Shareholder and
the proposed third party transferee shall agree. Notwithstanding the foregoing,
no Tag Offeree shall be entitled to Transfer Shares pursuant to an Inclusion
Right conferred pursuant to this Section 3.5 in the event that, notwithstanding
delivery of an Inclusion Notice pursuant to this Section 3.5, the Selling
Shareholder fails to consummate the Transfer of Shares which gave rise to such
Inclusion Right. The Selling Shareholder shall, in its sole discretion, decide
whether or not to pursue, consummate, postpone or abandon any proposed Transfer
and, subject to the Inclusion Notice and the other terms of this Section 3.5,
the terms and conditions thereof. No Shareholder or any Affiliate of any such
Shareholder shall

 

29



--------------------------------------------------------------------------------

have any liability to any other Shareholder or the Company arising from,
relating to or in connection with the pursuit, consummation, postponement,
abandonment or terms and conditions of any such proposed Transfer except to the
extent such Shareholder, or such Transfer, shall have failed to comply with the
provisions of this Section 3.5.

(d) In connection with any such Transfer, an exercising Tag Offeree must agree
to make the same representations, warranties, covenants and indemnities to the
same extent, mutatis mutandis, as the Selling Shareholder; provided, that (x) no
such Tag Offeree shall be required to make representations and warranties or
covenants or provide indemnities as to any other Shareholder and no such Tag
Offeree shall be required to make any representations and warranties (but,
subject to clause (z) below, shall be required to provide several but not joint
indemnities with respect to breaches of representations and warranties made by
the Company or its Subsidiaries) about the business of the Company or its
Subsidiaries, (y) no Tag Offeree shall be liable for the breach of any covenant
by any other Shareholder and (z) notwithstanding anything in this Section 3.5(d)
to the contrary, any liability relating to representations, warranties and
covenants (and related indemnities) and other indemnification obligations
regarding the business of the Company or its Subsidiaries assumed in connection
with the Transfer shall be shared by the exercising Tag Offeree and the Selling
Shareholder pro rata in proportion to the number of Shares to be actually
Transferred by each of those Shareholders and in any event shall not exceed with
respect to any Shareholder the proceeds received by such Shareholder in the
proposed Transfer. An exercising Tag Offeree participating in such Transfer will
be responsible for its proportionate share (pro rata in proportion to the number
of Shares to be actually Transferred by such Tag Offeree) of the costs of the
proposed Transfer to the extent not paid or reimbursed by the proposed third
party transferee.

Section 3.6. Drag-Along Right.

(a) During the Post-Call Option Period until the completion of a Qualified
Public Offering, if Gibco (acting at the direction of the KKR Principal
Investors) proposes to sell or otherwise effect a sale or other Transfer of all
or any number of its Shares (other than to a Permitted Transferee) (a “Required
Sale”), then Gibco (acting at the direction of the KKR Principal Investors) may
deliver a written notice to Walgreens (a “Required Sale Notice”) with respect to
such proposed Required Sale as soon as practicable but in any event at least 20
Business Days prior to the anticipated closing date of such Required Sale. If
Gibco (acting at the direction of the KKR Principal Investors) does not exercise
its rights under this Section 3.6 in respect of a Transfer, such Transfer will
be subject to Section 3.5.

(b) The Required Sale Notice will include the material terms and conditions of
the Required Sale, including (i) the name and address of the proposed
transferee, (ii) the proposed amount and form of consideration (and if such
consideration consists in part or in whole of property other than cash, Gibco
will provide such information, to the extent reasonably available to Gibco
(including using reasonable efforts to obtain such information from the proposed
transferee, if applicable), relating to such non-cash consideration as Walgreens
may reasonably request in order to evaluate such non-cash consideration),
(iii) the proposed Transfer date, if known, and (iv) the number of Shares to be
sold by Gibco. Gibco will deliver or cause to be delivered to Walgreens copies
of all transaction documents relating to the Required Sale promptly as the same
become available.

 

30



--------------------------------------------------------------------------------

(c) Walgreens, upon receipt of a Required Sale Notice, shall be obligated: to
sell or otherwise Transfer a percentage of its Shares equal to the corresponding
percentage that Gibco is proposing to Transfer under the Required Sale, and
participate in the Required Sale; to vote, if required by this Agreement or
otherwise, its Shares in favor of the Required Sale at any meeting of
shareholders called to vote on or approve the Required Sale and/or to consent in
writing to the Required Sale; subject to applicable Law, to cause any Walgreens
Designated Directors serving on the Company Board to vote in favor of the
Required Sale in a vote among the Company Board called to vote on or approve the
Required Sale and/or to consent in writing to the Required Sale; to waive all
dissenters’ or appraisal or similar rights, if any, in connection with the
Required Sale; to enter into agreements relating to the Required Sale (including
instruments of conveyance and transfer, and any purchase agreements, merger
agreements, indemnity agreements and escrow agreements, to the extent also
entered into by Gibco and as Gibco may reasonably require, in order to carry out
the terms of this Section 3.6); to agree (as to itself) to make to the proposed
purchaser the same representations, warranties, covenants and indemnities to the
same extent, mutatis mutandis, as Gibco agrees to make in connection with the
Required Sale; and to use commercially reasonable efforts to take or cause to be
taken all other actions as may be reasonably necessary to consummate the
Required Sale (provided, that Walgreens shall not be required pursuant to this
Section 3.6 to agree to any divestitures or restrictions or similar actions or
agreements in connection with any required approval of an antitrust or other
Governmental Authority in connection therewith); provided, that (x) unless
otherwise agreed, Walgreens may not be required to make representations and
warranties or provide indemnities as to Gibco or any other Shareholder and
Walgreens shall not be required to make any representations and warranties (but,
subject to clause (z) below, shall be required to provide several but not joint
indemnities with respect to breaches of representations and warranties made by
the Company or its Subsidiaries) about the business of the Company or its
Subsidiaries, (y) Walgreens shall not be liable for the breach of any covenant
by Gibco or any other Shareholder and (z) notwithstanding anything in this
Section 3.6(c) to the contrary, any liability relating to representations and
warranties and covenants (and related indemnities) and other indemnification
obligations regarding the business of the Company or its Subsidiaries assumed in
connection with the Required Sale shall be shared by all Shareholders based on
their respective Sharing Percentages and in any event shall not exceed with
respect to any Shareholder the proceeds received by such Shareholder in the
Required Sale.

(d) In the event that the proposed transferee in any Required Sale is a
Walgreens Specified Person, then the Walgreens Designated Directors shall not
attend or participate in any discussions of the Company Board with respect to
such Required Sale; provided, that, for the avoidance of doubt, any such
Transfer to a Walgreens Specified Person shall be prohibited under this
Agreement unless in accordance with the requirements of clause (y) of
Section 3.2(e).

(e) Any expenses incurred for the benefit of the Company or all Shareholders,
and any indemnities, holdbacks, escrows and similar items relating to the
Required Sale, that are not paid or established by the Company (other than those
that relate to representations or indemnities concerning a Shareholder’s valid
ownership of its Shares free and clear of all Encumbrances or a Shareholder’s
authority, power and legal right to enter into and consummate a purchase or
merger agreement or ancillary documentation) shall be paid or established by the
Shareholders in accordance with their respective Sharing Percentages.

 

31



--------------------------------------------------------------------------------

(f) Gibco (acting at the direction of the KKR Principal Investors) shall, in its
sole discretion, decide whether or not to pursue, consummate, postpone or
abandon any Required Sale and, subject to the Required Sale Notice and the other
terms of this Section 3.6, the terms and conditions thereof. No Shareholder or
any Affiliate of any such Shareholder shall have any liability to any other
Shareholder or the Company arising from, relating to or in connection with the
pursuit, consummation, postponement, abandonment or terms and conditions of any
Required Sale except to the extent such Shareholder, or such Required Sale,
shall have failed to comply with the provisions of this Section 3.6.

(g) Following Gibco’s delivery (acting at the direction of the KKR Principal
Investors) of a Required Sale Notice, Walgreens shall be permitted to make
proposals to the Company Board for alternative transactions to the applicable
proposed Required Sale; provided, that Gibco (acting at the direction of the KKR
Principal Investors) shall solely control the sale process and, without limiting
the rights of any Director hereunder, Walgreens shall not have any right to
participate in such process other than the making of any such proposal or as
otherwise set forth in this Section 3.6.

Section 3.7. IPO; IPO Agreements.

(a) During the Post-Call Option Period, Gibco (acting at the direction of the
KKR Principal Investors) may in its absolute discretion (but subject to the
remainder of this Section 3.7) (i) establish the timing, structure, pricing and
other terms and conditions of any IPO and (ii) approve any Recapitalization
Transactions; provided, that no Recapitalization Transaction shall be permitted
hereunder if such Recapitalization Transaction would materially adversely impact
any Shareholder relative to any other Shareholder, without the prior written
consent of such adversely affected Shareholder.

(b) Without limiting the provisions of Section 3.7(a), prior to an IPO,
Walgreens shall take all such actions as Gibco (acting at the direction of the
KKR Principal Investors) may reasonably require it to take in order to effect
such IPO, to the extent also taken by Gibco, including entering into (i) one or
more customary agreements with respect to various matters regarding such IPO and
the rights and obligations of the Shareholders in connection therewith,
including timing, structure and pricing of the IPO, underwriting agreements,
lock-ups, provisions designed to result in an orderly disposition of securities
by the Shareholders, indemnification of Shareholders by the Company and/or the
IPO Entity, the obligation of each Shareholder to provide information relating
to it and its investment in the Group, customary representations and indemnities
in respect of any such information and any other matters customary in the
context of an initial public offering, (ii) a customary registration rights or
offering rights agreement for the benefit of the Shareholders and the
shareholders of Gibco (which, in any event, shall include rights, obligations
and other provisions, including with respect to the payment by the Company of
costs and expenses in connection with registrations and offerings, substantially
similar to the provisions set forth in Article V of the Buyers Shareholders
Agreement as if each of Gibco, each of the Gibco Principal Investors and
Walgreens were “Demand Shareholders” thereunder and the other shareholders of
Gibco were holders of registrable securities (but were not “Demand
Shareholders”) thereunder, mutatis mutandis, but taking into account required
changes due to differing jurisdictions of organization (including as it relates
to applicable Law) or the stock exchange on which the IPO Entity shall be
listed; provided, that Gibco (acting at the direction of

 

32



--------------------------------------------------------------------------------

the KKR Principal Investors) shall have the right to initiate the first such
registration or offering following an IPO), (iii) subject to the proviso in
Section 3.7(a), one or more agreements in respect of any Recapitalization
Transactions undertaken in connection with, and in furtherance of, such IPO and
(iv) such other agreements with respect to various matters regarding the rights
and obligations of the Shareholders as may be agreed among such Shareholders
(collectively, the “IPO Agreements”). For the avoidance of doubt, Gibco and the
Company shall use reasonable best efforts to take all actions necessary in order
to effect the provisions of this Section 3.7(b), including entering into the
customary registration rights or offering rights agreement described in clause
(ii).

(c) If required by Gibco (acting at the direction of the KKR Principal
Investors), Walgreens shall participate proportionally to the Principal Investor
IPO Percentage in any IPO if such IPO includes securities to be sold by the
Shareholders; provided, that Walgreens shall have the right to elect to
participate up to proportionally to the Principal Investor IPO Percentage in any
IPO which includes securities to be sold by the Shareholders if Gibco’s right
described in this Section 3.7(c) is not exercised.

(d) Notwithstanding anything to the contrary herein (but giving effect to the
proviso in clause (ii) of Section 3.7(b)), Walgreens shall not be treated less
favorably in any material respect than the Gibco Principal Investors, considered
in the aggregate (but with respect to pricing, individually), in respect of the
terms and conditions of any IPO, any IPO Agreements or any Recapitalization
Transactions.

(e) Each Shareholder hereby agrees that in preparation for the Company’s first
IPO, the Shareholders will negotiate in good faith, and consult with the
managing underwriters, to determine the appropriate governance structure for the
IPO Entity as a publicly listed and traded entity, including the appropriate
size for a reduced board of directors and the appropriate representation thereon
of executive and non-executive directors (including independent directors) and
directors nominated by the Shareholders, giving due regard to both the
expectation of the public market with respect to transparent governance and the
existing governance rights of the Shareholders set forth herein. In furtherance
of the foregoing, Walgreens agrees that it shall accept the right to designate
the same number of directors for election to the board of the IPO Entity as may
be designated, directly or indirectly (i.e., through Gibco or another
contractual arrangement), by KKR and its Affiliates.

Section 3.8. Preemptive Rights.

(a) Subject to Section 3.8(e), prior to an IPO, if the Company proposes to issue
additional Capital Stock of the Company or any Subsidiary of the Company
proposes to issue additional Capital Stock of such Subsidiary to any Person
other than any member of the Group that is the Company or, directly or
indirectly, wholly owned by the Company and the Managers and no other Person,
the Company shall deliver to each Shareholder a written notice of such proposed
issuance at least 20 Business Days prior to the date of the proposed issuance
(the period from the effectiveness pursuant to Section 6.5 of such notice until
the expiration of such 20 Business Day period, the “Subscription Period”). Such
notice shall include, to the extent applicable, (i) the identity of the issuer,
(ii) the amount, kind and terms of the Capital Stock to be

 

33



--------------------------------------------------------------------------------

included in the issuance, (iii) the price of the Capital Stock to be included in
the issuance and (iv) the proposed issuance date, if known.

(b) Subject to Section 3.8(e), each Shareholder shall have the option,
exercisable at any time during the first 10 Business Days of the Subscription
Period by delivering an irrevocable written notice to the Company (except as
otherwise provided in this Section 3.8) and on the same terms as those of the
proposed issuance of such additional Capital Stock (including the number or
amount, as applicable, of Capital Stock issuable upon exercise or conversion of
any security), to irrevocably subscribe for such number or amount, as
applicable, of Capital Stock up to (but in no event more than) an amount equal
to the product of (i) the number or amount of any such additional Capital Stock
(including the number or amount, as applicable, of Capital Stock issuable upon
exercise or conversion of any security) to be offered and (ii) a fraction the
numerator of which is the number of Shares owned by such Shareholder and the
denominator of which is the total number of Shares outstanding (calculated on a
fully diluted basis) immediately prior to such issuance, in each case, on the
same terms and conditions as are to be provided to the proposed purchaser(s) in
the issuance in question. In the event a Shareholder fails to exercise such
option in accordance with the above requirements such Shareholder shall be
deemed to have waived all of its rights with respect to such issuance. For the
avoidance of doubt, unless the Company determines otherwise, no Shareholder
shall have the right to subscribe for any Capital Stock with respect to which
any other Shareholder has not, in whole or in part, exercised its preemption
right hereunder.

(c) If at the end of the 90th day after the date of the effectiveness of the
notice contemplated by Section 3.8(a) (as such period may be extended to the
extent necessary to obtain any required regulatory approvals), the Company or
its Subsidiary, as applicable, has not completed the issuance, each Shareholder,
in the event it has exercised its right under this Section 3.8, shall be
released from its obligations under the written commitment, the notice shall be
null and void, and it shall be necessary for a separate notice to be furnished,
and the terms and provisions of this Section 3.8 separately complied with, in
order to consummate such issuance.

(d) Each Shareholder shall take or cause to be taken all such reasonable actions
as may be necessary or reasonably desirable in order expeditiously to consummate
each issuance pursuant to this Section 3.8.

(e) The provisions of this Section 3.8 shall not apply to issuances by the
Company or any Subsidiary of the Company as follows:

(i) any issuance of securities upon the exercise or conversion of any shares,
options, warrants or convertible securities issued and outstanding on the First
Step Closing Date (in accordance with their terms as of the First Step Closing
Date) or issued after the First Step Closing Date in a transaction that complied
with the provisions of this Section 3.8 and was approved, as necessary, under
this Agreement (in accordance with the terms of such securities);

(ii) any issuance of equity securities, options, warrants or convertible
securities to officers, employees, directors or consultants of the Company or
its Subsidiaries in connection with such Person’s employment or consulting
arrangements

 

34



--------------------------------------------------------------------------------

with the Company or its Subsidiaries, or pursuant to any New MEP Plan, in each
case, to the extent approved by the governing body of the entity making such
issuance and approved, as necessary, under this Agreement;

(iii) any issuance of equity securities, options, warrants or convertible
securities, in each case to the extent approved by the governing body of the
entity making such issuance and approved, as necessary, under this Agreement
(A) as acquisition consideration in any direct or indirect business combination
or acquisition transaction approved, as necessary, under this Agreement,
involving the Company or any of its Subsidiaries or (B) as acquisition
consideration in connection with any joint venture or strategic partnership
approved, as necessary, under this Agreement or (C) to financial institutions,
commercial lenders or other debt investors, broker/finders or any similar party,
or their respective designees in connection with the incurrence, approved, as
necessary, under this Agreement, of Indebtedness of the Company or any of its
Subsidiaries;

(iv) any issuance of equity securities pursuant to an IPO or other Public
Offering, approved, as necessary, under this Agreement;

(v) any issuance of securities in connection with any share split, share
dividend paid on a proportionate basis to all holders of the affected class of
equity interest or recapitalization approved by the governing body of the entity
making such issuance and approved, as necessary, under this Agreement; or

(vi) any issuance of securities in connection with a Recapitalization
Transaction conducted in accordance with Section 3.9.

Section 3.9. Recapitalization Transactions.

(a) Each Shareholder hereby agrees, if requested by Gibco in connection with an
IPO or Required Sale, to the extent determined in good faith by Gibco to be
reasonably necessary or appropriate in connection therewith, to exchange or
convert all or any portion of the Shares held by such Shareholder in any
Recapitalization Transaction, in each case in the manner and on the terms set
forth in this Section 3.9; provided, that notwithstanding anything to the
contrary contained herein, no Recapitalization Transaction shall be permitted
hereunder if such Recapitalization Transaction would materially adversely impact
any Shareholder relative to any other Shareholder, without the prior written
consent of such adversely affected Shareholder.

(b) The Company shall furnish a written notice (the “Recapitalization Notice”)
to each Shareholder at least 10 Business Days prior to the consummation of any
Recapitalization Transaction. The Recapitalization Notice shall set forth the
principal terms and conditions of the proposed Recapitalization Transaction,
including (i) the number of Shares to be exchanged or converted in the
Recapitalization Transaction, (ii) the percentage of Shares owned by each of the
Shareholders that are to be exchanged or converted by the Shareholders (the
“Recapitalization Percentage”), (iii) the new form of securities to be received
upon exchange or conversion of such Shares, (iv) the proposed or reasonably
anticipated conversion or exchange date and (v) an explanation for the necessity
and/or appropriateness of the Recapitalization in the context of such IPO or
Required Sale. Following receipt of such Recapitalization Notice, each
Shareholder may

 

35



--------------------------------------------------------------------------------

request additional information to assist such Shareholder in its evaluation of
the impact of such Recapitalization Transaction on such Shareholder, and Gibco
will endeavor in good faith to provide such information as soon as reasonably
practicable. If the Recapitalization Transaction described in such
Recapitalization Notice is consummated, each Shareholder shall: (x) be bound and
obligated to convert or exchange the Recapitalization Percentage of such
Shareholder’s Shares on the same terms and conditions as the other Shareholder;
and (y) receive the same securities per Share exchanged or converted except for
differences, if any, that relate to the election and voting power of directors;
provided, that in the case of this clause (y), any such differences are
consistent with the Shareholders’ rights under this Agreement. If at the end of
the 120th day after the date of delivery of the Recapitalization Notice the
Recapitalization Transaction has not been completed, the Recapitalization Notice
shall be null and void, each Shareholder shall be released from such
Shareholder’s obligation under the Recapitalization Notice and it shall be
necessary for a separate Recapitalization Notice to be furnished, and the terms
and provisions of this Section 3.9(b) separately complied with, in order to
consummate such proposed Recapitalization Transaction pursuant to this
Section 3.9.

(c) Each Shareholder shall, at the Company’s expense, take or cause to be taken
all such actions as may be necessary or reasonably desirable in order to
expeditiously consummate any Recapitalization Transaction, including executing,
acknowledging and delivering consents, assignments, waivers and other documents
or instruments and otherwise cooperating, to the extent reasonably requested by
the Company and Gibco, in connection with such Recapitalization Transaction.
Without limiting the generality of the foregoing, each Shareholder agrees, to
(i) execute and deliver such agreements as may be reasonably specified by the
Company or Gibco (including a shareholders’ agreement with terms that are
substantially equivalent (to the extent reasonably practicable) to the terms of
this Agreement, taking into account any change in the legal form of the issuer
of the securities into which the Shares are being converted or exchanged),
(ii) deliver, at or before the consummation of such Recapitalization
Transaction, the share certificates for such Shares, duly endorsed, or with
share (or equivalent) powers duly endorsed, for transfer with signature
guaranteed, free and clear of any Encumbrances, with any share (or equivalent)
transfer tax stamps affixed, against delivery of the applicable consideration,
(iii) vote or consent in favor of such Recapitalization Transaction (to the
extent a vote or consent is required) and (iv) waive any appraisal or
dissenters’ rights with respect to the Recapitalization Transaction.

(d) Subject to the last sentence of Section 3.9(b), the closing of a
Recapitalization Transaction to which this Section 3.9 applies shall take place
(i) on the proposed conversion or exchange date, if any, specified in the
Recapitalization Notice (provided, in each case, that all material
authorizations, orders, consents and approvals of any Governmental Authority
legally required for the closing of such Recapitalization Transaction shall have
been obtained and be in effect) or (ii) if no proposed transfer date was
specified in the Recapitalization Notice, at such time as the Company or Gibco
shall specify by reasonable notice to each Shareholder.

Section 3.10. Specific Performance. In furtherance of and not in limitation of
Section 6.12, each of the parties to this Agreement acknowledges that it shall
be impossible to measure in money damages to the Company or the Shareholder(s),
if any of them or any transferee or any legal representative of any party hereto
fails to comply with any of the restrictions or obligations imposed by this
Article III, that every such restriction or obligation is material, and that in
the

 

36



--------------------------------------------------------------------------------

event of any such failure, neither the Company nor the Shareholder(s) shall have
an adequate remedy at law or in damages. Therefore, each party hereto consents
to the issuance of an injunction or the enforcement of other equitable remedies
against it at the suit of an aggrieved party without the posting of any bond or
other equity security, to compel specific performance of all of the terms of
this Article III and to prevent any Transfer of Shares in contravention of any
terms of this Article III, and waives, any defenses thereto, including the
defenses of: (i) failure of consideration; (ii) breach of any other provision of
this Agreement and (iii) availability of relief in damages.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.1. Representations and Warranties of the Company. The Company hereby
represents and warrants to, and agrees with, each of the Shareholders that, as
of the date hereof:

(a) the Company has full power and authority to execute and deliver this
Agreement and to perform its obligations hereunder, and the execution, delivery,
and performance by the Company of this Agreement have been duly authorized by
all necessary action;

(b) this Agreement has been duly and validly executed and delivered by the
Company and constitutes the binding obligation of the Company enforceable
against the Company in accordance with its terms, subject to Creditors’ Rights;

(c) the execution, delivery and performance by the Company of this Agreement
will not, with or without the giving of notice or the lapse of time, or both,
(i) violate any provision of Law to which the Company is subject, (ii) violate
any order, judgment, or decree applicable to the Company or (iii) conflict with,
or result in a breach or default under, any agreement or instrument to which the
Company is a party or any term or condition of the Company Organizational
Documents, except where such conflict, breach or default would not reasonably be
expected to, individually or in the aggregate, have an adverse effect on the
Company’s ability to satisfy its obligations hereunder; and

(d) no consent, approval, permit, license, order or authorization of, filing
with, or notice or other action to, with or by any Governmental Authority or any
other Person, is necessary, on the part of the Company to perform its
obligations hereunder or to authorize the execution, delivery and performance by
the Company of its obligations hereunder, except where such consent, approval,
permit, license, order, authorization, filing or notice would not reasonably be
expected to, individually or in the aggregate, have an adverse effect on the
Company’s ability to satisfy its obligations hereunder or under any agreement or
other instrument to which the Company is a party.

Section 4.2. Representations and Warranties of each Shareholder. Each
Shareholder (severally and not jointly, as to itself) hereby represents and
warrants to, and agrees with, the Company and the other Shareholders that, as of
the date hereof:

(a) such Shareholder has full power and authority to execute and deliver this
Agreement and to perform its obligations hereunder, and the execution, delivery
and

 

37



--------------------------------------------------------------------------------

performance by such Shareholder of this Agreement have been duly authorized by
all necessary action;

(b) this Agreement has been duly and validly executed and delivered by such
Shareholder and constitutes the binding obligation of such Shareholder
enforceable against such Shareholder in accordance with its terms, subject to
Creditors’ Rights;

(c) such Shareholder is the Beneficial Owner and holder of record of the number
of Shares set forth next to its name on Schedule I hereto;

(d) the execution, delivery, and performance by such Shareholder of this
Agreement will not, with or without the giving of notice or the lapse of time,
or both, (i) violate any provision of Law to which such Shareholder is subject,
(ii) violate any order, judgment, or decree applicable to such Shareholder or
(iii) conflict with, or result in a breach or default under, any agreement or
instrument to which such Shareholder is a party or any term or condition of its
certificate of incorporation or by-laws, certificate of limited partnership or
partnership agreement, or certificate of formation or limited liability company
agreement, as applicable, except where such conflict, breach or default would
not reasonably be expected to, individually or in the aggregate, have an adverse
effect on such Shareholder’s ability to satisfy its obligations hereunder;

(e) no consent, approval, permit, license, order or authorization of, filing
with, or notice or other action to, with or by any Governmental Authority or any
other Person, is necessary, on the part of such Shareholder to perform its
obligations hereunder or to authorize the execution, delivery and performance by
such Shareholder of its obligations hereunder, except where such consent,
approval, permit, license, order, authorization, filing or notice would not
reasonably be expected to, individually or in the aggregate, have an adverse
effect on such Shareholder’s ability to satisfy its obligations hereunder or
under any agreement or other instrument to which such Shareholder is a party;

(f) such Shareholder has acquired the Shares for investment and not with a view
toward any resale or distribution thereof; and such Shareholder has sufficient
knowledge and experience in financial and business matters so as to be capable
of evaluating the risks of its investment in the Shares and is capable of
bearing the economic risks of the transactions contemplated by this Agreement;
and

(g) such Shareholder is an informed and sophisticated participant in the
transactions contemplated hereby and has undertaken such investigation, and has
been provided with and has evaluated such documents and information, as it has
deemed necessary in connection with the execution, delivery and performance of
this Agreement and the investment in the Company; such Shareholder acknowledges
that it is relying on its own investigation and analysis in entering into the
transactions contemplated hereby, and has consulted its own legal, tax,
financial and accounting advisors to determine the merits and risks thereof; and
the Shareholder has not relied on any due diligence investigation of any other
Shareholder or its advisors and their respective Affiliates, or on any oral or
written materials prepared or presented by any other Shareholder or its
advisors, including any projections, forecasts, return on investment or other
future cash flow illustrations prepared by any such Shareholder or its advisors
or their respective Affiliates.

 

38



--------------------------------------------------------------------------------

ARTICLE V

OTHER COVENANTS

Section 5.1. Further Assurances. In connection with this Agreement and the
transactions contemplated hereby, the Company and each Shareholder shall execute
and deliver all such future instruments and take such other and further action
as may be reasonably necessary or appropriate to carry out the provisions of
this Agreement and the intention of the parties as expressed herein; provided,
that any such instrument or action does not increase a Shareholder’s obligations
or have an adverse effect upon such Shareholder’s rights under this Agreement.

Section 5.2. Certain Tax Matters.

(a) Without limiting the obligations of the Company and Gibco under the Purchase
Agreement and for so long as Walgreens holds at least 10% of the total
outstanding Ordinary Shares and the Company or any Subsidiary of the Company is
a “controlled foreign corporation” within the meaning of Section 957(a) of the
Code:

(i) At the prior written request of Walgreens, the Company shall make or cause
to be made an entity classification election pursuant to U.S. Treasury
Regulation Section 301.7701-3(c) having an effective date specified by Walgreens
(which shall be no sooner than the day prior to First Step Closing Date) and
electing “disregarded entity,” partnership or corporate status, as specified by
Walgreens, with respect to any Wholly-Owned Subsidiary (whether existing at or
formed or acquired after the First Step Closing other than AB Acquisitions
Limited, Regarded FinCo or Regarded UKCo) which is an Eligible Entity; provided,
that if any such election would reasonably be expected to have an adverse effect
on the Company or any Shareholder other than Walgreens, the Company shall
promptly inform Walgreens of such adverse effect in writing describing in
reasonable detail the adverse effect and requesting Walgreens’ consent not to
make such election, which consent shall not be unreasonably withheld,
conditioned or delayed. Walgreens must respond to such any request within 15
Business Days (but no later than five Business Days prior to any applicable
deadline for making such election) or be deemed to have given its consent.
Company and Walgreens shall cooperate in good faith to resolve any dispute over
such consent. If such consent is given or is unreasonably withheld, conditioned
or delayed, the Company shall not be required to make such election.

(ii) Gibco and the Company shall consult and cooperate in good faith with
Walgreens regarding minimizing the amount of “subpart F income” within the
meaning of Section 952 of the Code or any other income inclusion pursuant to
Section 951 of the Code to the Buyer or its Affiliates. At the prior written
request of Walgreens, the Company shall Consider in Good Faith (1) making or
causing to be made an entity classification election pursuant to U.S. Treasury
Regulation Section 301.7701-3(c) having an effective date and electing the
entity classification specified by Walgreens with respect to any Subsidiary of
the Company (other than a Wholly-Owned Subsidiary, AB Acquisitions Limited,
Regarded FinCo or Regarded UKCo) and (2) taking or refraining from taking any
other action to minimize the amount of “subpart F income” within the meaning of
Section 952 of the Code or any other income inclusion pursuant to Section 951 of
the Code to the Buyer or its Affiliates.

 

39



--------------------------------------------------------------------------------

(iii) From and after the First Step Closing Date, except as otherwise provided
in this Section 5.2 or Section 7.14 of the Purchase Agreement, the Company and
the other members of the AB Group shall, and Gibco shall cause the Company and
the members of the AB Group to, refrain from, directly or indirectly, (A) filing
or permitting to be filed any elections pursuant to Section 754 or entity
classification elections pursuant to U.S. Treasury Regulations
Section 301.7701-3(c) with respect to the Company or any of its Subsidiaries;
(B) converting the Company or any Subsidiary of the Company under local law from
an Eligible Entity to a Per Se Entity or from a Per Se Entity into an Eligible
Entity, as applicable; (C) amending or otherwise modifying the organizational
documents of the Company or any Subsidiary of the Company that qualifies as an
Eligible Entity (or any other agreements or arrangements relating to the
personal liability of any member of the Company or any such Subsidiary) if such
amendment or modification would cause the Company or the respective Subsidiary,
as applicable, not to qualify as an Eligible Entity or to change the default
classification of the Company or any such Subsidiary pursuant to U.S. Treasury
Regulation Section 301.7701-3(b); or (D) agreeing to or authorizing, or
committing to agree to or authorize (in writing or otherwise) any of the actions
set forth in clauses (A)-(C) above; provided that the Company shall be permitted
to take such action with the written consent of Walgreens, not to be
unreasonably withheld, conditioned or delayed.

(iv) The Company shall consult in good faith with Walgreens and use reasonable
efforts to determine if any material transaction contemplated by the Company or
its Subsidiaries would or would be reasonably expected to generate “subpart F
income” within the meaning of Section 952 of the Code or otherwise result in an
income inclusion by Walgreens or any of its Affiliates pursuant to Section 951
of the Code. If the Company makes such a determination, the Company shall
promptly notify Walgreens in writing of such transaction and shall provide
Walgreens with information reasonably requested by Walgreens in writing with
respect to such transaction in sufficient detail to permit Walgreens to make an
independent evaluation of the U.S. federal income tax consequences of such
transaction to Walgreens. The Company shall Consider in Good Faith any comments
received from Walgreens with respect to such transaction and shall, at the
written request of Walgreens, Consider in Good Faith refraining from effecting
such transaction or otherwise modifying such transaction to minimize the amount
of “subpart F income” within the meaning of Section 952 of the Code or any other
income inclusion pursuant to Section 951 of the Code to the Buyer or its
Affiliates.

(v) The Company shall deliver to Walgreens any periodic Tax report prepared by
the Director of Tax of the Company in the Ordinary Course of Business for
delivery to the Finance Committee and the Group Audit Committee promptly after
such Tax report is delivered. At a time mutually agreed to by Walgreens and the
Company that is promptly after the end of each quarter, the Company will cause
the Director of Tax of the Company to participate in a meeting or conference
call with the Divisional Vice President of Tax of Walgreens to review and
discuss (i) any material Tax planning arrangements of the Group; (ii) any
material transfer pricing matters with respect to the Group; (iii) any material
current or proposed transaction (including any material current or proposed
intercompany transactions or arrangements between any member of the

 

40



--------------------------------------------------------------------------------

Group that would reasonably be expected to increase the amount of any income
inclusion pursuant to Section 951 of the Code by Walgreens or any of its
Affiliates); (iv) any material threatened or pending claim, audit or other
proceeding with any Taxing Authority relating to any Tax or Tax Return of any
member of the Group; (v) any material pending ruling request, closing agreement
or other material agreement with any Taxing Authority; and (vi) any other
material Tax matters with respect to the Group. Promptly following such meeting
or conference call, the Company shall provide Walgreens with information
reasonably requested by Walgreens in writing with respect to any matters
discussed during such meeting or conference call in sufficient detail to permit
Walgreens to make an independent evaluation of the U.S. federal income tax
consequences of such matters to Walgreens. The Company shall Consider in Good
Faith any comments received from Walgreens with respect to the matters discussed
during such meeting or conference call and shall, at the written request of
Walgreens, Consider in Good Faith taking or refraining from taking action with
respect to such matters, in each case, to minimize the amount of “subpart F
income” within the meaning of Section 952 of the Code or any other income
inclusion pursuant to Section 951 of the Code to the Buyer or its Affiliates.

(b) Without limiting the obligations of the Company and Gibco under the Purchase
Agreement and for so long as Walgreens holds at least 10% of the total
outstanding Ordinary Shares, Gibco shall procure that neither it nor any company
other than the Company or its Subsidiaries shall take any steps that would
result in either: (i) any amount of interest expense of the Company or one of
its Subsidiaries falling to be disallowed for the purposes of UK corporation tax
as a result of the provisions of Part 7 of the UK Taxation (International and
Other Provisions) Act 2010, or (ii) the group of companies of which the Company
and its Subsidiaries are members for the purposes of paragraph 26 of Schedule
7AC to the UK Taxation of Chargeable Gains Act 1992 ceasing to be treated as a
“qualifying group” under paragraph 18 of that Schedule.

(c) Each of Gibco and the Company shall (and shall cause their respective
Affiliates, officers, employees, agents and representatives to) reasonably
cooperate with Walgreens to adopt an initial taxable year, for U.S. federal
income tax purposes, of the Company and each Subsidiary of the Company that is a
“controlled foreign corporation” within the meaning of Section 957(a) of the
Code ending on a date designated by Walgreens (which date, with respect to any
Subsidiary of the Company that is a “controlled foreign corporation,” Walgreens
contemplates will be within 29 days of the First Step Closing Date), and shall
furnish or cause to be furnished to Walgreens, upon request, as promptly as
practicable, such information and assistance as reasonably necessary to effect
the foregoing; provided that nothing in this paragraph (c) shall be construed as
requiring the Company or any of its Subsidiaries to change its financial
reporting year or any other reporting period other than for U.S. federal income
tax purposes.

(d) With respect to any period during which Walgreens holds Ordinary Shares and
the Company is treated as a partnership for U.S. federal income tax purposes,
the allocation of items of income, gain, loss, deduction or credit, for U.S.
federal income tax purposes, among holders of Shares shall be governed by
Schedule III hereto, and any amendment thereto that adversely affects Walgreens
shall require the prior written consent of Walgreens, not to be

 

41



--------------------------------------------------------------------------------

unreasonably withheld, conditioned or delayed.

(e) The Company shall (i) use reasonable best efforts to conduct its operations
such that no Shareholder (x) is treated as being engaged in “commercial
activity” within the meaning of Section 892 of the Code; (y) recognizes income
that is “effectively connected with the conduct of a trade or business within
the United States” within the meaning of Sections 871 and 882 of the Code; or
(z) recognizes unrelated business taxable income within the meaning of
Section 512 of the Code and (ii) conduct its operations such that no Shareholder
recognizes income other than qualifying income under Section 7704(d) of the
Code.

(f) To the extent Company is required by law to withhold or to make tax payments
on behalf of or with respect to any Shareholder (“Tax Advances”), the Company
may withhold such amounts and make such tax payments as so required. All Tax
Advances made on behalf of any Shareholder shall be repaid by reducing the
amount of the current or next succeeding distribution or distributions which
would otherwise have been made to such Shareholder or, if such distributions are
not sufficient for that purpose, by so reducing the proceeds of liquidation
otherwise payable to such Shareholder. If a distribution to a Shareholder is
actually reduced as a result of a Tax Advance, for all other purposes of this
Agreement such Shareholder shall be treated as having received the amount of the
distribution that is reduced by the Tax Advance. Each Shareholder hereby agrees
to indemnify and hold harmless the Company and the Shareholders from and against
any liability (including, without limitation, any liability for taxes,
penalties, additions to tax or interest) with respect to income attributable to
or distributions or other payments to such Shareholder.

Section 5.3. Management Equity Incentive Plan. Each Shareholder acknowledges and
agrees that pursuant to the Management Equity Incentive Plan, until the Second
Step Closing, a portion of the total equity of the Group shall be held by
management of the Company (such portion not to exceed 2.872% of the Group’s
total share capital).

Section 5.4. Information.

(a) (i) The Company and its Subsidiaries will prepare and provide, or cause to
be prepared and provided, to each Shareholder:

 

  (A) as soon as practicable, and in any event within 90 days after the end of
each fiscal year, the audited consolidated financial statements of the Group,
prepared in accordance with IFRS, audited in accordance with PCAOB auditing
standards, including the audited consolidated Group statement of financial
position as at the end of each such fiscal year and audited consolidated Group
statements of income, cash flows and changes in equity for such fiscal year, in
each case setting forth in comparative form the figures for the previous fiscal
year, accompanied by the audit report of the Company’s statutory auditors;

 

  (B)

as soon as practicable, and in any event within 45 days after the end of each
quarterly accounting period in each fiscal year (other than the last fiscal
quarter of the fiscal year) which aligns to the

 

42



--------------------------------------------------------------------------------

  reporting period on which Walgreens will reflect the Group’s financials, the
unaudited consolidated financial statements of the Group, prepared in accordance
with IFRS, reviewed by the Group’s statutory auditors, (except for the absence
of the notes to the consolidated financial statements and subject to year-end
adjustments), comprising the unaudited consolidated Group statement of financial
position as at the end of each such fiscal quarter and for the current fiscal
year to date and unaudited consolidated Group statements of income, cash flows
and changes in equity for such fiscal quarter and for the current fiscal year to
date, in each case setting forth in comparative form the figures for the
corresponding periods of the previous fiscal year;

 

  (C) as promptly as practicable following the end of each monthly accounting
period in each fiscal quarter, and in any event reasonably concurrently with the
provision of such materials to any outside recipient and in no event later than
the time they are provided to the KKR Principal Investors, the unaudited
consolidated financial statements of the Group prepared in accordance with IFRS,
including the unaudited consolidated Group statement of financial position as at
the end of each such monthly period and for the current fiscal year to date and
unaudited consolidated Group statements of income, cash flows and changes in
equity for each such monthly period and for the current fiscal year to date;

 

  (D) within a reasonable time following written request by such Shareholder,
reasonable access to the premises, officers, employees, books and records of any
member of the Group, at reasonable hours and so as not to unduly disrupt the
operations of the Company and its Subsidiaries and shall use their reasonable
best efforts to provide such Shareholder reasonable access to the auditors of
the Company; and

 

  (E) within a reasonable time following written request by such Shareholder,
such other financial or other information regarding the Company’s or any other
member of the Group’s operations, activities, finances and accounts as may
already exist and as such Shareholder may reasonably request.

(ii) For so long as Walgreens is a Shareholder, as soon as practicable after
written request from Walgreens, subject to the last sentence of this clause
(ii), the Company and its Subsidiaries will provide, or cause to be prepared and
provided, any information relating to the Company and its Subsidiaries or their
respective assets or businesses as Walgreens may reasonably request for purposes
of preparing and filing Tax Returns, making any Tax elections, preparing for any
claim, audit or other proceeding with any Taxing Authority, prosecuting or
defending any claim, audit or

 

43



--------------------------------------------------------------------------------

other proceeding with any Taxing Authority relating to any Tax or Tax Return, or
accounting for Taxes, which information the Company shall prepare in the manner
and on the basis as Walgreens may reasonably request. With respect to
information requests relating to preparing and filing periodic Tax Returns,
Walgreens will consult and cooperate in good faith with the Company as soon as
reasonably practicable at the beginning of the relevant taxable period regarding
the information that Walgreens reasonably expects to need for preparing and
filing such Tax Returns for such taxable year such that the Company can
implement the appropriate reporting systems to collect and report such
information for the taxable year.

(iii) For so long as Walgreens Beneficially Owns at least 5% of the total
outstanding Ordinary Shares, the Company will use its reasonable best efforts to
prepare and provide or assist Walgreens with preparing, or use its reasonable
best efforts to cause to be prepared and provided, in a reasonably timely
fashion upon reasonable prior request by Walgreens, any (A) financial
information (including those described in clauses (A)-(C) of Section 5.4(a)(i))
or other data relating to the Group and (B) any other relevant information or
data in each case, to the extent necessary, as reasonably determined in good
faith by Walgreens, for Walgreens to, (x) comply with GAAP or its obligations
under applicable Law or the rules and regulations of any SRO (including
reporting, filing and accounting obligations that may arise under applicable Law
or the rules and regulations of any SRO in the course of Walgreens’ business and
financing activities) or (y) apply the equity method of accounting in accordance
with GAAP and/or United States generally accepted auditing standards and
applicable Law, and agrees to use its reasonable best efforts to cause its and
its Subsidiaries Representatives to cooperate in good faith with Walgreens in
connection with the foregoing.

(b) For the avoidance of doubt, the provisions of Section 7.09, Section 7.05 and
Section 7.02 of the Purchase Agreement shall be the only provisions pursuant to
which Gibco and the Company or any of their Affiliates shall have any obligation
to Walgreens or any of its Affiliates in respect of the preparation and
provision of information and the provision of cooperation or assistance with
respect to Debt Financing (as defined in the Purchase Agreement) or the Proxy
Statement (as defined in the Purchase Agreement), and Walgreens hereby
acknowledges and agrees that it shall not have any right to claim that the
failure of Gibco or the Company to perform any obligation under Section 5.4(a)
has resulted in the failure of Gibco or the Company to perform any obligation
under Section 7.09, Section 7.05 or Section 7.02 of the Purchase Agreement.

(c) In furtherance of and not in limitation of any other similar agreement such
Shareholder or any of its Representatives may have with the Company or its
Subsidiaries, each Shareholder agrees that all Confidential Information shall be
kept confidential by such Shareholder and shall not be disclosed by such
Shareholder in any manner whatsoever, except as permitted by this
Section 5.4(c). Any Confidential Information may be disclosed:

(i) by a Shareholder (x) to any of its Affiliates, (y) to such Shareholder’s or
such Affiliate’s respective directors, managers, officers, employees and
authorized representatives (including attorneys, accountants, consultants,
bankers and financial

 

44



--------------------------------------------------------------------------------

advisors thereof) and (z) in the case of Gibco, to any direct or indirect
shareholder of Gibco and, if any such direct or indirect shareholder of Gibco is
a limited partnership, limited liability company or other investment vehicle, to
any current or prospective direct or indirect general partner, limited partner,
member, equityholder or management company of such direct or indirect
shareholder of Gibco or any former direct or indirect general partner, limited
partner, member, equityholder or management company which retained an economic
interest in such direct or indirect shareholder of Gibco (or any employee,
attorney, accountant, consultant, banker or financial advisor or representative
of any of the foregoing) (each of the Persons described in clause (z),
collectively, “Gibco Related Persons” and each of the Persons described in
clauses (x), (y) and (z), collectively, for purposes of this Section 5.4(c) and
the definition of “Confidential Information”, “Representatives”), in each case,
solely if and to the extent any Representative needs to be provided such
Confidential Information to assist such Shareholder (or its Affiliates or, in
the case of Gibco, any Gibco Related Persons, as applicable) in evaluating or
reviewing its existing or prospective direct or indirect investment in the
Group, including in connection with the disposition thereof, and each
Representative of a Shareholder shall be deemed to be bound by the provisions of
this Section 5.4(c) (provided, that with respect to Gibco Related Persons, such
Person shall instead be deemed to be bound by any confidentiality agreement or
obligation to which such Person is a party or is otherwise bound, which has
restrictions substantially similar to this Section 5.4(c)) and such Shareholder
shall be responsible for any breach of this Section 5.4(c) (or such other
agreement or obligation, as applicable) by any such Representative;

(ii) by a Shareholder or any of its Representatives to the extent the Company
and the other Shareholder consent in writing;

(iii) by a Shareholder or any Gibco Related Person or any of their respective
Representatives to a potential Transferee (so long as such Transfer is permitted
hereunder); provided, that such Transferee agrees to be bound by the provisions
of this Section 5.4(c) (or a confidentiality agreement having restrictions
substantially similar to this Section 5.4(c)) and such Shareholder shall be
responsible for any breach of this Section 5.4(c) (or such confidentiality
agreement) by any such Transferee; and

(iv) by any Shareholder or any Gibco Related Person or any of their respective
Representatives to the extent that such Shareholder, Gibco Related Person or
Representative has received advice from its counsel that it is legally compelled
to do so or is required to do so to comply with applicable Law or legal process
or Governmental Authority request or the rules of any securities exchange on
which its securities are listed or the rules and regulations of any SRO;
provided, that prior to making such disclosure, such Person uses commercially
reasonable efforts to preserve the confidentiality of the Confidential
Information to the extent permitted by Law, including to the extent practicable
and permitted by Law, consulting with the Company and Walgreens (in the case of
Gibco or any of its Representatives) or Gibco (in the case of Walgreens or any
of its Representatives) regarding such disclosure and, if reasonably requested
by the Company or Walgreens (in the case of Gibco or any of its
Representatives), or the Company or Gibco (in the case of Walgreens or any of
its

 

45



--------------------------------------------------------------------------------

Representatives), assisting such requesting party, at the Company’s expense, in
seeking a protective order to prevent the requested disclosure; provided,
further, that such Shareholder, Gibco Related Person or Representative which is
required to disclose Confidential Information, as the case may be, uses
reasonable best efforts to disclose only that portion of the Confidential
Information as is requested by applicable Governmental Authority or as is, based
on the advice of its counsel, legally required or compelled. Notwithstanding
anything to the contrary herein, the confidentiality obligations of
(x) Walgreens under this Section 5.4(c) shall not apply to any disclosures
reasonably determined in good faith by Walgreens to be necessary in connection
with its reporting and filing obligations under applicable Law or its
application of the equity method of accounting in accordance with GAAP and/or
United States generally accepted auditing standards or (y) any Shareholder or
Gibco Related Person under this Section 5.4(c) shall not apply to the disclosure
of the fact that such Shareholder or Gibco Related Person has an investment in
the Group in name only (it being understood that this disclosure shall not
include the investment amount, valuation information or any other information
related thereto); provided, that for the avoidance of doubt, such information
may otherwise be disclosed by such Shareholder or Gibco Related Person to its
Representatives in accordance with the first sentence of this Section 5.4(c).
The terms and provisions of this Section 5.4(c), together with Section 1.6(c) of
the Buyer Shareholders Agreement, shall supersede the terms of the
Confidentiality Agreement, which is hereby expressly terminated.

(d) Notwithstanding anything to the contrary herein, without limiting any such
Director’s fiduciary duties under applicable Law, and subject to Section 2.8 and
Section 5.5 hereof and Section 3.2 of the Buyer Shareholders Agreement, each of
the Shareholders hereby consents to the Gibco Designated Directors that are
representatives of the KKR Principal Investors sharing any information such
Directors (in their capacities as such) receive from any member of the Group
with officers, directors, members, employees, attorneys, accountants,
consultants, bankers and financial advisors of Kohlberg Kravis Roberts & Co.
L.P., the KKR Principal Investors, the KKR Investment Funds and their respective
Affiliates (other than any portfolio companies thereof), in each case, who shall
agree to be bound by the provisions of Section 5.4(c) and this Section 5.4(d)
(or to be bound by any confidentiality agreement or obligation to which such
Person is a party or is otherwise bound, which has restrictions substantially
similar to Section 5.4(c) and this Section 5.4(d)) (and Gibco shall also remain
responsible for any breach of such provisions, or such other agreements or
obligations, as applicable, by any such Person) for the internal use by Kohlberg
Kravis Roberts & Co. L.P., the KKR Principal Investors, the KKR Investment Funds
and such Affiliates, and to the internal use by Kohlberg Kravis Roberts & Co.
L.P., the KKR Principal Investors, the KKR Investment Funds and such Affiliates
of any information received from any member of the Group, in each case subject,
however, to (x) Kohlberg Kravis Roberts & Co. L.P., the KKR Principal Investors,
the KKR Investment Funds and their respective Affiliates maintaining adequate
procedures to prevent such information from being used in connection with the
purchase or sale of securities of Walgreens or the Company in violation of
applicable Law and (y) compliance by Kohlberg Kravis Roberts & Co. L.P., the KKR
Principal Investors, the KKR Investment Funds and their respective Affiliates
with the confidentiality provisions set forth in Section 5.4(c).

 

46



--------------------------------------------------------------------------------

Section 5.5. Non-Solicitation; Non-Hire. Until the applicable Non-Compete
Fall-Away Date (a) each Shareholder shall not (and shall use its reasonable
efforts to procure that its Affiliates do not) and (b) each Shareholder (other
than Walgreens and its Permitted Transferees) and the Company shall not, and the
Company shall cause its Subsidiaries not to (and each such Shareholder and the
Company shall use reasonable efforts to procure that its Affiliates do not),
initiate or conduct any discussions about future employment with, or employ, any
Senior Manager, in the case of clause (a), or of the management team of
Walgreens and its Subsidiaries with a title of Vice-President or higher, in the
case of clause (b), without the approval of the Company Board (acting by simple
majority of the disinterested Directors), in the case of clause (a), or without
the approval of the board of directors of Walgreens (acting by simple majority
of its disinterested directors), in the case of clause (b), and, in each case,
shall not make any offers to any such executive; provided, that the foregoing
shall not be construed to prohibit solicitation for employment or employment of
any such executive (i) resulting from general advertisements for employment
conducted by such party or its Affiliates, (ii) six months following cessation
of such executive’s employment with the Group, in the case of clause (a), or
with Walgreens and its Subsidiaries, in the case of clause (b), without any
encouragement by such party or its Affiliates or (iii) in the case of clause
(a), by Walgreens, following exercise of the Call Option in accordance with the
Purchase Agreement, so long as employment by Walgreens of any such executive
remains conditioned in all respects on the completion of the Second Step
Closing. For purposes of this Section 5.5, an “Affiliate” of Gibco or the
Company shall not be deemed to include (i) any “portfolio company” (as such term
is customarily used among institutional investors) of Kohlberg Kravis Roberts &
Co. L.P. so long as such portfolio company has not received any Confidential
Information and none of Kohlberg Kravis Roberts & Co. L.P. or any of its
controlled Affiliates instructs or overtly encourages any such portfolio company
to take any action that would violate any provision of this Agreement that would
be applicable to such portfolio company were it to be deemed to be an Affiliate
hereunder or (ii) any KKR Non-Private Equity Business.

Section 5.6. Non-Competition.

(a) In order to induce the Shareholders and the Company to enter into this
Agreement and the Transactions, until the applicable Non-Compete Fall-Away Date
(x) each of Gibco and the Company and (y) Walgreens, hereby covenants and agrees
that it shall not, directly or indirectly (including through Affiliates), own,
manage or operate, or participate in, or benefit from, the ownership, management
or operation of, or have any Beneficial Ownership interest in, any (1) Walgreens
Designated Entity, in the case of clause (x), or (2) Company Designated Entity,
in the case of clause (y); provided, that without limiting the generality of the
foregoing, this Section 5.6(a) shall not prohibit:

(i) the Beneficial Ownership, as a passive investment, of less than five percent
of the outstanding stock of any publicly traded corporation;

(ii) the operation of any businesses conducted by the Group, in the case of
clause (x), or Walgreens and its Subsidiaries, in the case of clause (y), in
each case that exist as of the date hereof, in the lines of business, and in the
geographic markets, in which they are actively engaged as of the date hereof;

 

47



--------------------------------------------------------------------------------

(iii) the performance of any act or the conducting of any business conducted by
the Joint Ventures;

(iv) taking any action that is expressly required by this Agreement, any of the
Transaction Documents (including the Buyer Shareholders Agreement); or

(v) the acquisition of a Person or business or more than 50% of the outstanding
Capital Stock of such Person or business, if such Person or business conducts,
directly or indirectly, businesses of any Walgreens Designated Entity, in the
case of clause (x), or of any Company Designated Entity, in the case of clause
(y), in each case or any lesser percentage if such acquisition results in the
holding of the right to control such Person or business, and, prior to such
acquisition, neither such Person nor any of its Affiliates, nor such business
nor any of its Affiliates, as the case may be, was an Affiliate of the acquiror
or its Affiliates, and such Person or business, as the case may be, and its
Affiliates derived not more than 10% of its total consolidated revenues in its
most recent fiscal year from activities of such Walgreens Designated Entity, in
the case of clause (x), or of such Company Designated Entity, in the case of
clause (y).

(b) In furtherance of and not in limitation of Section 6.12, each of the parties
to this Agreement acknowledges that it shall be impossible to measure in money
damages to the other parties hereto if any of them or any transferee or any
legal representative of any party hereto fails to comply with any of the
restrictions or obligations imposed by this Section 5.6, that every such
restriction or obligation is material, and that in the event of any such
failure, the other parties hereto shall not have an adequate remedy at law or in
damages. Therefore, each party hereto consents to the issuance of an injunction
or the enforcement of other equitable remedies against it at the suit of an
aggrieved party without the posting of any bond or other equity security, to
compel specific performance of all of the terms of this Section 5.6 and to
prevent any breach of any terms of this Section 5.6, and waives, any defenses
thereto, including the defenses of: (i) failure of consideration; (ii) breach of
any other provision of this Agreement and (iii) availability of relief in
damages.

(c) Each of the parties hereto acknowledges and agrees that the restrictions
contained in this Section 5.6 are reasonable and necessary to protect the
legitimate interests of the others and constitute a material inducement to the
other to enter into this Agreement, the other Transaction Documents and
consummate the transactions contemplated by this Agreement and the Transactions.
It is the intent of the parties that the provisions of this Section 5.6 shall be
enforced to the fullest extent permissible under the Law and public policies
applied in each jurisdiction in which enforcement is sought. If any particular
provision or portion of this Section 5.6 shall be adjudicated to be invalid or
unenforceable, such provision or portion thereof shall be deemed amended to the
minimum extent necessary to render such provision or portion valid and
enforceable, such amendment to apply only with respect to the operation of such
provision or portion in the particular jurisdiction in which such adjudication
is made.

(d) For purposes of this Agreement, the “Non-Compete Fall-Away Date” means the
date that is the first anniversary of the earlier of (A) the last day of the
Call Exercise Period and (B) the Governance Clawback Date.

 

48



--------------------------------------------------------------------------------

(e) For purposes of this Section 5.6, an “Affiliate” of Gibco or the Company
shall not be deemed to include Kohlberg Kravis Roberts & Co. L.P., any KKR
Principal Investor, any KKR Investment Fund or any of the Affiliates or
portfolio companies of Kohlberg Kravis Roberts & Co. L.P., any KKR Principal
Investor or any KKR Investment Fund.

ARTICLE VI

MISCELLANEOUS

Section 6.1. Termination. This Agreement shall terminate and be of no further
force and effect upon the earlier of (i) the written consent of both
Shareholders, (ii) the completion of the Second Step Closing, (iii) after the
completion of a Qualified Public Offering, the first date on which Walgreens
Beneficially Owns fewer Shares than the aggregate number of publicly listed and
traded Shares and (iv) the 25th anniversary of the First Step Closing. At the
time any Shareholder ceases to Beneficially Own any Shares, such Shareholder
shall automatically cease to be a party to this Agreement. Termination of this
Agreement shall not relieve any party for the breach of any obligations under
this Agreement prior to such termination. Notwithstanding any such termination
of this Agreement in its entirety or in respect of any Shareholder pursuant to
this Section 6.1, the provisions of Section 2.1(e), Section 2.8, Section 3.3(b),
the final two sentences of Section 3.5(c), clause (z) of the penultimate
sentence and the final sentence of Section 3.5(d), Section 3.6(e),
Section 3.6(f), the agreements entered into in connection with an IPO as
contemplated by Section 3.7(b), Section 5.4(c), Section 5.5, Section 5.6 and
this Article VI shall survive any termination of this Agreement in accordance
with their respective terms or, if the terms of any such provision do not
contain an expiration, until the later of the fifth anniversary of such
termination and the liquidation and dissolution of the Company; provided, that
in all cases, the latest that any provision of this Agreement may survive is
until the 25th anniversary of the First Step Closing.

Section 6.2. Indemnification.

(a) The Company agrees to indemnify, pay, protect and hold harmless, to the
maximum extent permitted by applicable Law, each member of the Company Board,
each Shareholder and its Affiliates and their respective directors, managers,
officers, employees and authorized representatives (including attorneys,
accountants, consultants, bankers and financial advisors) (collectively, the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, proceedings, costs, expenses and
disbursements of any kind or nature whatsoever (including all reasonable costs
and expenses of attorneys and the defense, appeal and settlement of any and all
suits, actions or proceedings instituted or threatened against any Indemnitee)
and all costs of investigation in connection therewith (collectively, “Losses”)
which may be imposed on, incurred by, or asserted against the Indemnitee in any
way relating to or arising out of, or alleged to relate to or arise out of, any
action or inaction prior to, on or after the date of this Agreement, on the part
of the Indemnitee when acting on behalf of any member of the Group in any
capacity, including as a member of the Company Board or committee thereof or as
a member of any other board of directors or other governing body or committee
thereof of any member of the Group (other than any such Losses

 

49



--------------------------------------------------------------------------------

by a Shareholder as a result of a breach of this Agreement by such Shareholder
without prejudice to any other remedy a Shareholder may have as a result of such
breach, or such Losses which are finally determined by a competent court (after
all appeals have been heard or waived) to have resulted from such Indemnitee’s
fraud, gross negligence or willful misconduct).

(b) The right to indemnification conferred in this Section 6.2 shall include the
right to be paid or reimbursed by the Company the expenses incurred by a Person
of the type to be indemnified under Section 6.2(a) who was, is or is threatened
to be made, a named defendant or respondent in a proceeding in advance of the
final disposition of the proceeding and without any determination as to the
Person’s ultimate entitlement to indemnification. Such expenses shall, at the
request of the Person entitled to be indemnified under Section 6.2(a), be
advanced by the Company on behalf of such Person in advance of the final
disposition of a proceeding so long as such Person shall have provided the
Company with a written undertaking, by or on behalf of such Person, to repay all
amounts so advanced if it shall ultimately be determined that such indemnified
Person is not entitled to be indemnified under this Section 6.2 or otherwise.

(c) In any action, suit or proceeding against any Indemnitee relating to or
arising out of, or alleged to relate or to arise out of, any such action or
non-action, the Indemnitee shall have the right jointly to employ, at the
expense of the Company, counsel appointed by the Company, which counsel shall be
reasonably satisfactory to the Indemnitee, in such action, suit or proceeding.
If joint counsel is so retained, an Indemnitee may nonetheless employ separate
counsel, but at such Indemnitee’s own expense. If an Indemnitee is determined by
a court, tribunal or other relevant body to have committed fraud or to have
acted with gross negligence or to have been guilty of willful misconduct, the
Indemnitee shall reimburse all the expenses paid by the Company on its behalf
under this paragraph.

(d) The Company acknowledges and agrees that its indemnification obligations
under this Section 6.2 to indemnify or advance expenses to any Indemnitee for
the matters covered hereby shall be the primary source of indemnification and
advancement of such Indemnitee in connection therewith, and any obligation on
the part of any Shareholder Indemnitor under any Shareholder Indemnification
Agreement to indemnify or advance expenses to such Indemnitee shall be secondary
to the Company’s obligation and shall be reduced by any amount that the
Indemnitee may collect as indemnification or advancement from the Company. In
the event that the Company fails to indemnify or advance expenses to an
Indemnitee as required or contemplated by this Agreement, and any Shareholder
Indemnitor makes any payment to such Indemnitee in respect of indemnification or
advancement of expenses under any Shareholder Indemnification Agreement on
account of such Unpaid Indemnitee Amounts, such Shareholder Indemnitor shall be
subrogated to the rights of such Indemnitee under this Agreement in respect of
such Unpaid Indemnitee Amounts.

(e) The indemnification rights contained in this Section 6.2 will be cumulative
of, and in addition to, any and all other rights, remedies and recourse to which
an Indemnitee, its heirs, successors, assignees and administrators may otherwise
be entitled by contract or as a matter of Law. The indemnification provided in
this Section 6.2 will inure to the benefit of the heirs, successors, permitted
assignees and administrators of each of the Indemnitees. To the extent that any
Indemnitee is entitled to be indemnified by the Company, any other Indemnitee
and/or any insurer under a policy procured by such Indemnitee (i) the
obligations of the Company hereunder

 

50



--------------------------------------------------------------------------------

shall be primary and the obligations of such other Indemnitee or insurer
secondary and (ii) the Company shall not be entitled to contribution or
indemnification from or subrogation against such other Indemnitee or insurer.

(f) The indemnity provided by this Section 6.2 shall in no event cover damages
or indemnifiable expenses to the extent they are actually paid or reimbursed by
or under any applicable insurance policy carried by the Company or any of its
Subsidiaries, provided, that neither the Company nor any of its Subsidiaries
shall be obligated to carry any such policy.

(g) Except as set forth in the last sentence of Section 6.2(c), under no
circumstances will any Shareholder be liable for or have any obligation to
satisfy any indemnification claim under this Section 6.2.

Section 6.3. Amendments and Waivers. Except as otherwise provided herein, this
Agreement may not be amended except by an instrument in writing signed by each
of the Company and the Shareholders; provided, that any Shareholder may waive
(in writing) the benefit of any provision of this Agreement with respect to
itself for any purpose. No waiver of any breach of any of the terms of this
Agreement shall be effective unless such waiver is made expressly in writing and
executed and delivered by the party against whom such waiver is claimed. A
waiver or consent to or of any breach or default by any Person in the
performance by that Person of its obligations with respect to this Agreement is
not a consent or waiver to or of any other breach or default in the performance
by that Person of the same or any other obligations of that Person with respect
to this Agreement. Failure on the part of a Person to complain of any act of any
Person or to declare any Person in default, irrespective of how long that
failure continues, does not constitute a waiver by that Person of its rights
with respect to that default until the applicable statute of limitations period
has run.

Section 6.4. Successors, Assigns and Transferees. Subject to the restrictions on
Transfers set forth in this Agreement, this Agreement shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto and their
respective successors and permitted assigns; and by their signatures hereto,
each party intends to and does hereby become bound. Subject to the limitations
set forth herein, the rights and obligations of any Shareholder under this
Agreement shall not be assigned except to a Transferee to which a Shareholder
Transfers its Shares in compliance with this Agreement. Any assignment of rights
or obligations in violation of this Section 6.4 shall be null and void. Nothing
expressed or mentioned in this Agreement is intended or shall be construed to
give any Person any right, remedy or claim under, in or in respect of this
Agreement or any provision herein contained other than the parties hereto and
their respective permitted successors and assigns.

Section 6.5. Notices.

(a) Except as expressly set forth to the contrary in this Agreement, all
notices, requests or consents provided for or required to be given hereunder
shall be in writing and shall be deemed to be duly given if personally
delivered, sent via facsimile or email and confirmed, or mailed by certified
mail, return receipt requested, or sent by nationally recognized overnight
delivery service with proof of receipt maintained, at the following addresses
(or any other address that any such party may designate by written notice to the
other parties):

 

51



--------------------------------------------------------------------------------

if to the Company, to it at:

 

94, Baarerstrasse

6300 Zug

Switzerland

Attention: Marco Pagni

Email: Marco.Pagni@allianceboots.com

 

with copies (which shall not constitute notice) to:

 

Simpson Thacher & Bartlett LLP

425 Lexington Ave.

New York, New York 10017

Attention: Mark D. Pflug

Facsimile: (212) 455-2502

Email: mpflug@stblaw.com

 

and

 

Darrois Villey Maillot Brochier

69, avenue Victor Hugo

Paris 75783

France

Attention:

   Alain Maillot    Ben Burman

Facsimile: +33 1 45 02 49 59

Email: amaillot@darroisvilley.com

  bburman@darroisvilley.com

 

if to Gibco, to it at:

 

57/63 Line Wall Road

Gibraltar

Attention: Marco Pagni

Facsimile: +350 200 71966

Email: Marco.Pagni@allianceboots.com

 

with copies (which shall not constitute notice) to:

 

Simpson Thacher & Bartlett LLP

425 Lexington Ave.

New York, New York 10017

Attention: Mark D. Pflug

Facsimile: (212) 455-2502

Email: mpflug@stblaw.com

 

and

 

52



--------------------------------------------------------------------------------

Darrois Villey Maillot Brochier

69, avenue Victor Hugo

Paris 75783

France

Attention:

   Alain Maillot    Ben Burman

Facsimile: +33 1 45 02 49 59

Email: amaillot@darroisvilley.com

  bburman@darroisvilley.com

 

if to Walgreens, to it at:

Walgreen Co.

108 Wilmot Road

Attention:

   Thomas J. Sabatino, Executive Vice President,    General Counsel and
Corporate Secretary

Facsimile:

   (847) 315-3652

Email:

   thomas.sabatino@walgreens.com

with a copy (which shall not constitute notice) to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Attention:

   Andrew R. Brownstein    Benjamin M. Roth

Facsimile:

   (212) 403-2233

Email:

   arbrownstein@wlrk.com    bmroth@wlrk.com

if to any Shareholder who becomes a party to this Agreement after the date
hereof, to the address, facsimile number and email address set forth below its
name on the signature page hereto or on the applicable Joinder Agreement.

(b) Any such notice shall (i) if delivered personally, be deemed received upon
delivery; (ii) if delivered by facsimile or email, be deemed received on the
first Business Day following confirmation; (iii) if delivered by nationally
recognized overnight delivery service, be deemed received the first Business Day
after being sent; and (iv) if delivered by mail, be deemed received upon the
earlier of actual receipt thereof or five Business Days after the date of
deposit in the mail.

(c) To the extent permitted by Law, whenever any notice is required to be given
by Law or this Agreement, a written waiver thereof, signed by the Person
entitled to notice, whether before or after the time stated therein, shall be
deemed equivalent to the giving of such notice.

Section 6.6. Entire Agreement. Except as otherwise expressly set forth herein,
this Agreement (including the documents and the instruments referred to in this
Agreement) and the other Transaction Documents embody the complete agreement and
understanding among the parties hereto with respect to the subject matter hereof
and supersede and preempt any prior understandings, agreements or
representations by or among the

 

53



--------------------------------------------------------------------------------

parties, written or oral, that may have related to the subject matter hereof in
any way.

Section 6.7. Delays or Omissions. It is agreed that no delay or omission to
exercise any right, power or remedy accruing to any party, upon any breach,
default or noncompliance by another party under this Agreement, shall impair any
such right, power or remedy, nor shall it be construed to be a waiver of any
such breach, default or noncompliance, or any acquiescence therein, or of or in
any similar breach, default or noncompliance thereafter occurring. It is further
agreed that any waiver, permit, consent or approval of any kind or character on
the part of any party hereto of any breach, default or noncompliance under this
Agreement or any waiver on such party’s part of any provisions or conditions of
this Agreement, must be in writing and shall be effective only to the extent
specifically set forth in such writing. All remedies, either under this
Agreement, by law, or otherwise afforded to any party, shall be cumulative and
not alternative.

Section 6.8. Governing Law. This Agreement shall be governed by, and construed
in accordance with, the substantive laws of Switzerland.

Section 6.9. Severability. Should any provision of this Agreement be invalid or
unenforceable, in whole or in part, or should any provision later become invalid
or unenforceable, this shall not affect the validity of the remaining provisions
of this Agreement which shall not be affected and shall remain in full force and
effect. Any such invalid or unenforceable provision shall be deemed replaced by
such valid and enforceable provision as comes closest to the economic intent and
purpose as of such invalid or unenforceable provision as regards subject matter,
amount, time, place and extent.

Section 6.10. Limitation of Liability. To the fullest extent permitted by Law,
and except as arising from the fraud or willful and material breach of such
party, neither the Company nor any Shareholder shall be liable to any of the
other such Persons for punitive, special, exemplary or consequential damages,
including damages for loss of profits, loss of use or revenue or losses by
reason of cost of capital, arising out of or relating to this Agreement or the
transactions contemplated hereby, regardless of whether based on contract, tort
(including negligence), strict liability, violation of any applicable deceptive
trade practices act or similar Law or any other legal or equitable principle (in
each case, except to the extent any such damages are part of a claim by a third
party), and the Company and each Shareholder releases each of the other such
Persons from liability for any such damages.

Section 6.11. Dispute Resolution; Consent to Arbitration.

(a) If any dispute, controversy or claim arises out of or in connection with
this Agreement or the other Transaction Documents, including any question
regarding its existence, validity, termination, breach or interpretation or any
dispute regarding the validity, amount or liability for any claim arising
hereunder (a “Dispute”), the parties hereto shall use all commercially
reasonable efforts to resolve the matter amicably. If one party gives another
party (or parties) hereto notice that a Dispute has arisen and the applicable
parties are unable to resolve such Dispute within 20 days of service of such
notice, then the Dispute shall be referred to SP (or

 

54



--------------------------------------------------------------------------------

his successor as Executive Chairperson), Dominic Murphy (or any other individual
designated by the KKR Principal Investors) and Gregory D. Wasson (or his
successor as chief executive officer of Walgreens), who shall attempt to resolve
the Dispute. No party shall resort to arbitration against another under this
Agreement until 20 days after such referral.

(b) Any Dispute which remains unresolved pursuant to Section 6.11(a) 20 days
after service of notice of such Dispute as given and which a Shareholder wishes
to have resolved shall be referred upon the application of any party hereto to,
and finally resolved by, arbitration under the Rules of Arbitration (the
“Rules”) in force at the date of this Agreement of the International Chamber of
Commerce’s International Court of Arbitration (the “ICC”) and shall be
administered by the ICC. The seat, or legal place, of arbitration shall be New
York, New York. The language to be used in the arbitration proceedings shall be
English and all submissions shall be made in English. The substantive laws of
Switzerland shall be applicable to the merits of the Dispute. The tribunal shall
consist of three arbitrators nominated pursuant to Article 12 of the Rules.

(c) Each party hereto acknowledges and agrees that the arbitrators shall have
the power to grant any remedy or relief available under Law, including
injunctive relief, whether interim and/or final, and specific performance
pursuant to Article 28 of the Rules, and any measures ordered by the arbitrators
may be specifically enforced by any court of competent jurisdiction. Each party
hereto retains the right to seek interim or provisional measures, including
injunctive relief and including pre-arbitral attachments or injunctions, from
any court of competent jurisdiction, and any such request shall not be deemed
incompatible with the agreement to arbitrate or a waiver of the right to
arbitrate.

(d) Each party hereto agrees that any arbitral proceedings under this Agreement
and any arbitral proceedings under the Purchase Agreement and any of the other
Transaction Documents, including the Buyer Shareholders Agreement, and any other
agreements between the parties hereto or their Affiliates in connection with the
Transactions may (to the extent the arbitral tribunal considers appropriate
given the subject matter of the particular Dispute) be consolidated or be heard
together concurrently before the same arbitral tribunal. The parties hereto
further agree that any arbitral tribunal constituted under this Agreement shall
have the power to order consolidation of proceedings or concurrent hearings.

(e) The parties hereto do not authorize the arbitral tribunal, and the arbitral
tribunal shall have no power or jurisdiction to: (i) alter or modify, or
substitute its own interpretation of, any of the express terms, provisions or
conditions of this Agreement, but shall enforce the contract strictly as drafted
according to its terms or (ii) settle or resolve any Dispute by amiable
composition or ex aequo et bono or by arbitration in equity.

(f) Each party hereto irrevocably consents to service of process in the manner
provided for the giving of notices pursuant to Section 6.5 of this Agreement.
Nothing in this Section 6.11 shall affect the right of any party to serve
process in any other manner permitted by Law.

Section 6.12. Specific Performance. Each party hereto expressly acknowledges and
agrees that immediate, extensive and irreparable damage would result, no
adequate remedy at

 

55



--------------------------------------------------------------------------------

law would exist and damages would be difficult to determine in the event that
certain provisions of this Agreement are not performed in accordance with their
specific terms or otherwise breached. Therefore, in addition to, and not in
limitation of, any other remedy available to the parties, an aggrieved party
under this Agreement would be entitled to specific performance of the terms
hereof and immediate injunctive relief, without the necessity of proving the
inadequacy of money damages as a remedy. Such remedies and any and all other
remedies provided for in this Agreement shall, however, be cumulative in nature
and not exclusive and shall be in addition to any other remedies whatsoever
which any party hereto may otherwise have.

Section 6.13. Subsequent Acquisition of Shares. Any Shares acquired subsequent
to the date hereof by a Shareholder shall be subject to the terms and conditions
of this Agreement and such securities shall be considered to be “Shares” as such
term is used herein for purposes of this Agreement.

Section 6.14. Table of Contents, Headings and Captions. The table of contents,
headings, subheadings and captions contained in this Agreement are included for
convenience of reference only, and in no way define, limit or describe the scope
of this Agreement or the intent of any provision hereof.

Section 6.15. Fiduciary Duties; Exculpation; No Conflicts. To the maximum extent
permitted by applicable Law, no Shareholder (in its capacity as Shareholder)
shall have a fiduciary or similar duty to the other Shareholder, its respective
Affiliates, to any members of the Group or to any shareholder, creditor,
employee or other stakeholder of any member of the Group, and each Shareholder
and the Company hereby waives any claim relating to a breach of fiduciary or
similar duty any Shareholder (in its capacity as Shareholder) has or may have in
connection with any action or inaction by such Shareholder (in its capacity as
Shareholder). No contract, agreement or understanding by or among any of
Kohlberg Kravis Roberts & Co. L.P., the KKR Principal Investors, SP, the SP
Principal Investors, Gibco, the Group, or any of their respective Affiliates,
including any Charter Documents of Gibco or any of its Affiliates, shall
conflict with (and Gibco hereto agrees to take all action necessary to ensure
that none of the foregoing shall conflict with) the rights of Walgreens and its
Affiliates set forth in this Agreement or the other Transaction Documents.

Section 6.16. Nature of Parties’ Rights and Obligations; Exclusion of Certain
Rights, Obligations and Powers. The rights and obligations of the parties
hereunder are contractual in nature, and the parties agree that they do not
form, and this Agreement shall not be deemed to constitute, a simple partnership
(einfache Gesellschaft) in accordance with art. 530 et seq. of the Swiss Code of
Obligations. No party shall, solely as a consequence of entering into this
Agreement, have any right, duty or obligation to:

(a) provide any financing or funding to the Company or to any other member of
the Group;

(b) make any contribution, whether financial or otherwise, to any of the
purposes pursued by any party in entering into this Agreement; or

 

56



--------------------------------------------------------------------------------

(c) share with any other party any revenues, profits, or losses, or reimburse
any other party for any losses;

in each case other than as provided for in this Agreement or the other
Transaction Documents, or any of the other agreements referenced herein or
therein. Except as otherwise provided for in this Agreement, nothing in this
Agreement shall give any party any right or power to act in the name or on
behalf of, or to take any action for the account of, any other party or of the
parties collectively.

Section 6.17. No Recourse. Except as expressly set forth in the Principal
Investor Side Letters or the Limited Guaranties (as defined in the Purchase
Agreement) (if any), only the parties that are signatories hereto or to a deed
of adherence or accession to this Agreement or a Joinder Agreement shall have
any obligation or liability under this Agreement. Notwithstanding anything that
may be expressed or implied in this Agreement, except as expressly set forth in
the Limited Guaranties (if any) or the Principal Investor Side Letters), no
recourse under this Agreement shall be had against any current or future
Representative of any Shareholder or any current or future direct or indirect
Affiliate, shareholder, member, general or limited partner or other Beneficial
Owner of any Shareholder or any of their respective Representatives, whether by
the enforcement of any assessment or by any legal or equitable proceeding, or by
virtue of any statute, regulation or other Law, it being expressly agreed and
acknowledged that, except as expressly set forth in the Limited Guaranties or
the Principal Investor Side Letters, no personal liability whatsoever shall
attach to, be imposed on or otherwise be incurred by any such Person for any
obligation of any Shareholder under this Agreement or for any claim based on, in
respect of or by reason of such obligations or their creation.

Section 6.18. Counterparts. This Agreement and any amendment hereto may be
signed in any number of separate counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one agreement (or
amendment, as applicable). This Agreement may be validly executed and delivered
by facsimile or other electronic transmission.

Section 6.19. Conflicts and Privilege. It is acknowledged by each of the parties
hereto that Gibco and the Company have retained Simpson Thacher & Bartlett LLP
(“STB”), Darrois Villey Maillot Brochier AARPI (“Darrois”), Niederer Kraft &
Frey Ltd. and Clifford Chance LLP (collectively, the “Existing Counsel”) to act
as counsel in connection with the transactions contemplated hereby and
otherwise. All of the parties hereto recognize the community of interest that
exists and will continue to exist until the First Step Closing and the Second
Step Closing, and the parties hereto agree that such community of interest
should continue to be recognized after each respective date thereof. To the
extent that any material subject to the attorney-client privilege, or any other
applicable legal privilege, as regards Gibco or the Group, has been shared
between them, whether prior to or after the date hereof, it is the desire,
intention and mutual understanding of the parties hereto that the sharing of
such material is not intended to, and shall not, waive or diminish in any way
such material’s continued protection under attorney-client or any other
applicable legal privilege. Specifically, the parties hereto agree that
(a) Walgreens shall not, and from and after the Second Step Closing shall cause
the Company not to, seek to have any Existing Counsel disqualified from
representing Gibco or (prior to the Second Step Closing only) the Company or any
member of the Group in any dispute (whether in contract, tort or otherwise)
based upon, arising out of or related to this Agreement or any of the

 

57



--------------------------------------------------------------------------------

transactions contemplated hereunder in whole or in part and (b) in connection
with any dispute that may arise, prior to the Second Step Closing, between Gibco
or the Company or any member of the Group, on the one hand, and Walgreens, on
the other hand or, from and after the Second Step Closing, Walgreens or the
Company or any member of the Group, on the one hand, and Gibco, on the other
hand, Gibco and its Affiliates involved in such dispute (and not the Company or
any member of the Group) will have the sole and exclusive right to decide
whether or not to waive any attorney-client or other applicable privilege that
may apply to any communications between Gibco, the Company or any other member
of the Group and any Existing Counsel that occurred on or prior to the Second
Step Closing.

[Signature Pages Follow]

 

58



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned duly executed this Agreement (or
caused this Agreement to be executed on its behalf by its officer or
representative thereto duly authorized) as of the day and year first written
above.

 

ALLIANCE BOOTS GMBH By:  

/s/ Marco Pagni

  Name: Marco Pagni   Title: Director By:  

/s/ Mattia Caprioli

  Name: Mattia Caprioli   Title: Director AB ACQUISITIONS HOLDINGS LIMITED By:  

/s/ Marco Pagni

  Name: Marco Pagni   Title: Director By:  

/s/ Mattia Caprioli

  Name: Mattia Caprioli   Title: Director

[Signature Page to Swissco Shareholders’ Agreement]



--------------------------------------------------------------------------------

WALGREEN CO. By:  

/s/ Gregory D. Wasson

  Name: Gregory D. Wasson   Title: President and Chief Executive Officer

[Signature Page to Swissco Shareholders’ Agreement]



--------------------------------------------------------------------------------

ANNEX A

SHAREHOLDER APPROVAL RIGHTS OF (I) GIBCO AND (II) WALGREENS PRIOR TO THE
STEP-DOWN DATE

(a) amending the Company Organizational Documents, or amending the terms of the
Shares if such amendment to the terms of the Shares adversely affects such
Shareholder, in each case unless (i) such amendment is required by Law or
(ii) such amendment necessitated by any other action as to which such
Shareholder’s consent is required and received (and the necessity of such
amendment is brought to the attention of such Shareholder in advance of any such
consent);

(b) (i) except in accordance with the Business Plan, materially changing the
business purpose of the Group or (ii) undertaking any business operations in any
jurisdiction that is then subject to a sanction program administered by The
Office of Foreign Assets Control of the United States Department of the Treasury
or any successor regime;

(c) unless required by applicable Law, entering or applying for liquidation,
including any bankruptcy, composition, voluntary or involuntary dissolution,
liquidation or winding up proceedings, moratorium or suspension of payments (or
any similar proceedings in the relevant jurisdiction) of the Company or any
Material Company Subsidiary;

(d) increasing or reducing the size of the Company Board (other than the
removal, or appointment to fill any vacancy, of any Director pursuant to the
terms of this Agreement, without changing the size of the entire Company Board);

(e) any IPO (for the avoidance of doubt, including any listing or admission to
trading of Shares on a stock exchange or other trading facility);

(f) (i) declaring or paying any dividends or other distributions on account of
Capital Stock (other than in respect of a class of Capital Stock (x) wholly
owned by a member of the Group that is wholly owned, directly or indirectly, by
the Company and the Managers and by no other Person or (y) issued on a pro rata
basis by any of the Material Company Subsidiaries whose results are not 100%
attributable to equity shareholders of the Company) or repaying, redeeming or
repurchasing any Capital Stock (other than a class of Capital Stock (x) wholly
owned by a member of the Group that is wholly owned, directly or indirectly, by
the Company and the Managers and by no other Person or (y) issued on a pro rata
basis by any of the Material Company Subsidiaries whose results are not 100%
attributable to equity shareholders of the Company) or (ii) effecting any other
recapitalization or reclassification, equity interest split or combination, or
like reorganization or change in capitalization, if such recapitalization,
reclassification, equity interest split, combination, reorganization or change
in capitalization would adversely impact Walgreens relative to any other
Shareholder, other than, in the case of each of clauses (i) and (ii), with
respect to any economic interests in Galenica (subject to Article X of the
Purchase Agreement);

(g) other than with respect to any matters or actions delegated by the Company
Board in accordance with this Agreement, entering into or amending any affiliate
transaction between any member of the Group, on the one hand, and any
Shareholder, any Gibco Principal Investor or any of their respective Affiliates,
including, for the avoidance of doubt Galenica, UK Holdings and their respective
Subsidiaries, on the other hand, in each case other than (i) any



--------------------------------------------------------------------------------

agreement or transaction entered into in the ordinary course of business that is
on arm’s-length terms and approved by the Company Board acting pursuant to and
in compliance with Section 2.4(c), (ii) directors fees and expenses pursuant to
Section 2.1(e) and (iii) payment of transaction and monitoring fees and expense
reimbursement pursuant to the Second Amended and Restated Advisory Services
Agreement, dated as of June 18, 2012, by and among Gibco, Kohlberg Kravis
Roberts & Co. L.P. and Alliance Participations Ltd., as amended on the date of
the Purchase Agreement;

(h) approval of any acquisitions or dispositions of businesses (by way of
merger, share acquisition or disposition, acquisition or disposition of assets
or similar business combination) or assets by any member of the Group, including
joint ventures or strategic alliances or similar transactions, with an aggregate
enterprise value in excess of £1,000 million in the aggregate per any
twelve-month period, commencing as of the date of the Purchase Agreement;

(i) subject to Walgreens’ exercise of the Management Veto Option, appointing any
Executive Chairperson, in the event SP ceases to be the Executive Chairperson;
provided, that if such proposed Executive Chairperson (i) is proposed by SP,
(ii) is at such time a Senior Manager and (iii) was employed as of the date of
the Purchase Agreement by the Group, then in each case no Shareholder shall have
a consent right pursuant to this clause (i);

(j) subject to Walgreens’ exercise of the Management Veto Option, appointing a
Chief Executive Officer of the Company; provided, that if such proposed Chief
Executive Officer (i) is proposed by SP, (ii) is at such time a Senior Manager
and (iii) was employed by the Group as of the date of the Purchase Agreement,
then in each case no Shareholder shall have a consent right pursuant to this
clause (j);

(k) issuing any Capital Stock by any member of the Group to any Person, other
than (i) any issuance of Capital Stock by any member of the Group (other than
the Company) to the Company or another member of the Group that is, directly or
indirectly, wholly owned by the Company and the Managers and no other Person
(ii) any grants of awards under the Management Equity Incentive Plan or any New
MEP Plan (to the extent permitted by clause (m) below if required, but which in
the case of the Management Equity Incentive Plan shall be directly and
economically borne by Gibco and not any other Shareholder or any member of the
Group), (iii) as consideration in any acquisition transaction approved under
clause (h) above, or any acquisition transaction of the type contemplated in
clause (h) above (including a business combination, joint venture or strategic
alliance or similar transaction) that is not required to be approved under
clause (h) above as a result of not exceeding the limits contemplated thereby or
(iv) any issuance of Capital Stock to financial institutions, commercial lenders
or other debt investors, broker/finders or any similar party, or their
respective designees in connection with the incurrence of Indebtedness (ignoring
for this purpose the proviso therein); provided that no Shares may be issued
pursuant to clauses (i)-(iv) above unless irrevocably subject to the Call
Option;

(l) materially amending (i) the Business Plan or (ii) the then-approved annual
budget of the Group (the “Annual Budget”), in each case in an amount in excess
of 20% of the amounts reflected in the Business Plan or Annual Budget, in the
aggregate with all other such amendments; provided, that no Shareholder shall
have a consent right over any such amendments which are necessary or proper (in
the good faith determination of the Board) by any material adverse change in
(x) the financial, securities or commodities markets, (y) the industry or



--------------------------------------------------------------------------------

industries in which the Group operates, taken as a whole, or (z) any changes in
Law affecting the Group; provided, further, that any Business Plan or Annual
Budget adopted by the Company Board with the approval of at least one Walgreens
Designated Director, or any action taken by any member of the Group with
Walgreens’ consent pursuant to this Annex A, shall be deemed to amend the
Business Plan and/or Annual Budget (as the case may be) without any further
action by, or any consent required of, any Party; provided, further, that the
amounts involved in any such deemed amendments shall not be counted towards the
20% limitation set forth above in the case of any subsequent amendments subject
to this clause (l); it being understood and agreed by the parties hereto that,
notwithstanding anything to the contrary contained herein, in the case of any
non-compliance, non-adherence or any other deviation by the Group from the
Business Plan or Annual Budget of more than 20% of the amounts reflected in the
Business Plan or Annual Budget, in the aggregate, a meeting of the Company Board
shall be promptly convened in accordance with the provisions of Article II for
the purpose of discussing any such non-compliance, non-adherence or deviation
and whether or not the Business Plan or Annual Budget requires amendment or
modification;

(m) other than in the ordinary course of business consistent with past practice
of the Group or as may not, in the sole discretion of SP for so long as he
remains Executive Chairman, be considered commercially unreasonable, after good
faith consultation and discussion with Walgreens (unless a Walgreens Designated
Director is a member of the Remunerations Committee at the time the relevant
determination or deliberation is made), increasing the planned or effective
annual total compensation or benefits (including cash or non-cash bonuses and
severance benefits), including through any New LTIP, or accelerating the
vesting, funding or payment of any compensation or benefits, for Senior
Managers;

(n) amending other than in any de minimis respect the schedule of matters
reserved for decision by the Company Board, and the related delegated
authorities, referred to in Section 2.6(b); and

(o) removing or replacing the Company’s statutory auditors; provided, that no
Shareholder shall have a consent right over (and, accordingly, such right shall
not apply to) replacing the Company’s statutory auditors with an internationally
recognized independent public accounting firm.



--------------------------------------------------------------------------------

ANNEX B

SHAREHOLDER APPROVAL RIGHTS OF WALGREENS FROM AND AFTER THE STEP-DOWN DATE

(a) amending the Company Organizational Documents in any material respect, or
amending the terms of the Shares if such amendment materially adversely affects
Walgreens, or in either case if such amendment is inconsistent with the
provisions of this Agreement, in each case unless (i) such amendment is required
by applicable Law or (ii) such amendment is necessitated by any other action as
to which Walgreens’ consent is required and received (and the necessity of such
amendment is brought to the attention of such Shareholder in advance of any such
consent);

(b) (i) except in accordance with the Business Plan, materially changing the
business purpose of the Group or (ii) undertaking any business operations in any
jurisdiction that is then subject to a sanction program administered by The
Office of Foreign Assets Control of the United States Department of the Treasury
or any successor regime;

(c) unless required by applicable Law, entering or applying for liquidation,
including any bankruptcy, composition, voluntary or involuntary dissolution,
liquidation or winding up proceedings, moratorium or suspension of payments (or
any similar proceedings in the relevant jurisdiction) of the Company or any
Material Company Subsidiary;

(d) (i) declaring or paying any dividends or other distributions on account of
Capital Stock (other than in respect of a class of Capital Stock (x) wholly
owned by a member of the Group that is wholly owned, directly or indirectly, by
the Company and the Managers and by no other Person or (y) issued on a pro rata
basis by any of the Material Company Subsidiaries whose results are not 100%
attributable to equity shareholders of the Company) or repaying, redeeming or
repurchasing any Capital Stock (other than a class of Capital Stock (x) wholly
owned by a member of the Group that is wholly owned, directly or indirectly, by
the Company and the Managers and by no other Person or (y) issued on a pro rata
basis by any of the Material Company Subsidiaries whose results are not 100%
attributable to equity shareholders of the Company) or (ii) effecting any other
recapitalization or reclassification, equity interest split or combination, or
like reorganization or change in capitalization, if such recapitalization,
reclassification, equity interest split, combination, reorganization or change
in capitalization would materially adversely impact such Shareholder relative to
any other Shareholder, in each case other than in the case of each of clauses
(i) and (ii) (A) in a pro rata manner among all Shareholders,
(B) Recapitalization Transactions pursuant to and in accordance with Section 3.9
or (C) with respect to any economic interests in Galenica (subject to Article X
of the Purchase Agreement);

(e) increasing or reducing the size of the Company Board (other than the
removal, or appointment to fill any vacancy, of any Director pursuant to the
terms of this Agreement, without changing the size of the entire Company Board);

(f) other than with respect to any matters or actions delegated by the Company
Board in accordance with this Agreement, entering into or amending any affiliate
transaction between any member of the Group, on the one hand, and any
Shareholder, any Gibco Principal Investor or any of their respective Affiliates,
including, for the avoidance of doubt Galenica, UK Holdings and their respective
Subsidiaries, on the other hand, in each case other than (i) any



--------------------------------------------------------------------------------

agreement or transaction entered into in the ordinary course of business that is
on arm’s-length terms and approved by the Company Board acting pursuant to and
in compliance with Section 2.4(c), (ii) directors fees and expenses pursuant to
Section 2.1(e) and (iii) payment of transaction and monitoring fees and expense
reimbursement pursuant to the Second Amended and Restated Advisory Services
Agreement, dated as of June 18, 2012, by and among Gibco, Kohlberg Kravis
Roberts & Co. L.P. and Alliance Participations Ltd., as amended on the date of
the Purchase Agreement;

(g) approval of any acquisitions or dispositions of businesses (by way of
merger, share acquisition or disposition, acquisition or disposition of assets
or similar business combination) or assets by any member of the Group, including
joint ventures or strategic alliances or similar transactions, with an aggregate
enterprise value in excess of £1,000 million in the aggregate per any
twelve-month period, commencing as of the date of the Purchase Agreement;

(h) amending other than in any de minimis respect the schedule of matters
reserved for decision by the Company Board, and the related delegated
authorities, referred to in Section 2.6(b); and

(i) removing or replacing the Company’s statutory auditors; provided, that no
Shareholder shall have a consent right over (and, accordingly, such right shall
not apply to) replacing the Company’s statutory auditors with an internationally
recognized independent public accounting firm.